s

REPUBLIC OF KENYA

PRODUCTION SHARING CONTRACT
BETWEEN

THE GOVERNMENT OF THE REPUBLIC OF
KENYA

And
LION PETROLEUM INC.

RELATING TO

BLOCK 2B

/

Confidential Block 2B PSC

TABLE OF CONTENTS

PART | SCOPE AND INTERPRETATION....cssssssssscssssssseceeceennnnssssssesssnsnaneneseseseeses eon 7

1A SCOPE...

4B INTERPRETATION
PART II TERM, EXPLORATION OBLIGATIONS AND TERMINATION ssn 16
a 16
3, SURRENDER...

4, MINIMUM EXPLORATION WORK AND EXPENDITURE OBLIGATIONS.
.5.SIGNATURE BONUS AND SURFACE FEES.....s.ssssssscssssscssssessrssseessnesecrsnsccssnecsenseooes 21

6. TERMINATION .......-.cssssescsssressersseseseeeeneensasscsscnesescsesssenssenensnneseneansensate 22
ART Ill RIGHTS AND OBLIGATIONS OF THE CONTRACTOR...

© ZERIGHTS OF THE CONTRACTOR .uvsssccssssssssssssssossecorsssssscssnessssnnsccesnesessnnecsssnsccssnecssnncess 23
- 8 GENERAL STANDARDS OF CONDUCT .....scssssscsssssesessnssessssscesesssesersnnsceossssnnsssee 24
9. JOINT LIABILITY AND INDEMNITY. ........ssccssscsesssssesssnessssssssnessnvscsnsesaneerssscrsssenssenssonses 24
10. WELLS AND SURVEYS

14. DATA AND SAMPLES
15. REPORTS. ....sssssssssssescssescsssesssessssecsnssesncsenessesecsnsscunscssnsecssesesnocensesssncesscssnsessaccnnecsasenanesenes 30

PART IV RIGHTS AND OBLIGATIONS OF THE GOVERNMENT AND THE
MINISTER...

Production Sharing Contract Block 2B Page 2 Ministry of Energy

4 A

Confidential Block 2B PSC

16. RIGHTS OF THE GOVERNMENT ........cosscccssssssssessssessssessscessneesnsesssesensecensescensessnnsseosen 31
47. OBLIGATIONS OF THE GOVERNMENT .........ssssssssssssessssesssscenesssnsesssecsnnsecsasecnnnsseess 32
PART V WORK PROGRAMME, DEVELOPMENT AND PRODUCTION. ....s+sssssss+ss++ 33
18. EXPLORATION WORK PROGRAMME ..........sssssssssssssserssssssecsseessssssssecnnseesnnsesonsstenen 33
419. DISCOVERY AND EVALUATION WORK PROGRAMME............ssssssssssseesssssesesssees 34
20. DEVELOPMENT PLAN AND DEVELOPMENT WORK PROGRAMME .............. 35

21. UNITISATION

22. MARGINAL AND NON-COMMERCIAL DISCOVERIEG.........ss-sssssscssssssssssssseeessssee 38
23. NATURAL GAS.....ccssscossssssssssessssesssnsssssscesscecsnseessnseesssecssnsssncesnessssccanecenscensscsnsescansesnnnes. 38
24. PRODUCTION LEVELS AND ANNUAL PRODUCTION PROGRAMME.......... 39

25. MEASUREMENT OF PETROLEUM...
26. VALUATION OF CRUDE OIL AND NATURAL GAS .......cssssssscsssssessssseesossnseseennsnsee 40

PART VI_ COST RECOVERY, PRODUCTION SHARING, MARKETING AND
PARTICIPATION...

27. COST RECOVERY, PRODUCTION SHARING, WINDFALL AND INCOME TAX

assssssscsssusussusersseacsccucsccucuesenscosusscsssesaesnensoessceeneensasaucascussosessssnssussassusseauaueceucnenereanensaneansnegneseeasente 42
28. GOVERNMENT PARTICIPATION..........ssscsssscssscssessssresenesensenscessssssnesavenssccnscaneceneceanes 47
29. DOMESTIC CONSUMPTION .......scssssssscssssrscsessscnssesesrovensssnsssscnssssnsenesorsnsssenecsnecanecsnnes 50

PART Vil BOOKS, ACCOUNTS, AUDITS, IMPORTS, EXPORTS AND FOREIGN
EXCHANGE ese

30. BOOKS, ACCOUNTS AND AUDITS.......cssssssssccsssessnserssssssessssecssessenssrsvessnsecnnsessenasenss 52
31. PREFERENCE TO KENYAN GOODS AND SERVICEG..........scsssscsssssssssssessssssnseees 52

32. EXPORTS AND IMPORTS...

33. EXCHANGE AND CURRENCY CONTROLS
PART VII GENERAL ........sssssssscsssesesssecosecsenscconeccnnecssnseesssossssesssssssnessssecnnesssnccesscssonsesensssssnaes 57

Production Sharing Contract Block 2B Page 3 Ministry of Energy

| -/

|
|
|
|
|
|

Confidential . Block 2B PSC

34. PAYMENTS........csssssssssssssssesssseessussscnecesnecesssscssossssssssnscseanssnnscennasessnsesssecensecnnecsansestensenases 57
35. ASSIGNMENT ........sssssesscsssssssescnsecsnecssnsccssssccsnssssseonsnsssssssssnvcensncsssncessnesnsscsnsscsnssccanscennses 57
36. MANAGER, ATTORNEY AND JOINT OPERATION AGREEMENT ..

37. CONFIDENTIALITY........-sssssssssssssosessssssscsseensseuseesscnsecsnsensssssesnssssessnssaresccssceascenssennecnsessee 58
38. FORCE MAJEURE ......s.sssssssosesssssesssersnsecssnecseneessnscessvssssssssnssssanesssnecsssennessnscsenssoranseseonee 59
39. WAIVER....

40. GOVERNING LAW

AA. ARBITRATION ........sccsssssssssssesssecsseesscsnsesnscencensccnsesenecsoesssensssnssenscenecsecaneenecanecnscsnscaneesnee 60
42. ABANDONMENT AND DECOMMISSIONING OPERATIONS...........scssssssssssssssseee 61
43. NOTICES...

44, HEADING AND AMENDMENTS

APPENDIX “A” ...ccccsssccosscossessssssssscsssscsssessssscsssccnsneessnecsenscsnsssssncsssssssssnssonsssusscsnecsensessansssenssse# 69
THE CONTRACT AREA........sssssssssessssssesssessnscsscensesssssscssncenvcesnsssocesecnsssnsscneearenecsaccnnscenscensess 69
APPENDIX "B" ..

APPENDIX "C"

Production Sharing Contract Block 2B. / Page 4 Ministry of Energy

| a/

Confidential Block 2B PSC |

CONTRACT AREA BLOCK 2B HIGHLIGHTED BY THE BLUE ARROW.

anise

Production Sharing Contract Block 2B Page 5 Ministry of Energy

| o/

Confidential Block 2B PSC

PRODUCTION SHARING CONTRACT
BETWEEN
THE GOVERNMENT OF THE REPUBLIC OF KENYA
AND
LION PETROLEUM INC

This CONTRACT is made and entered into on the j7te day of
SEPTEMBER. _ 2008 by and between the Government of the
Republic of Kenya (hereinafter referred to as the "Government")
represented for the purpose of this contract by the Minister for the time
being responsible for energy (hereinafter referred to as the “Minister") and
Lion Petroleum Inc, incorporated under of the Laws of Canada and
having established a place of business at 1000-595 Burrard Street,
Vancouver, British Columbia, V7X 158, Canada. (hereinafter referred
to as the "Contractor")

The Government and the Contractor herein are referred to either
individually as "Party" or collectively as "Parties".

WITNESSETH:

WHEREAS the title to all petroleum resources existing in their natural
conditions in Kenya is vested in the Government; and

WHEREAS the Government wishes to promote and encourage the
exploration and the development of petroleum resources in and
throughout the Contract Area, as defined herein; and

WHEREAS the Contractor desires to join and assist the Government in
accelerating the exploration and development of the potential petroleum
resources within the contract area: and

WHEREAS the Contractor has the financial ability, technical competence

Production Sharing Contract Block 2B Page 6 Ministry of Energy

f

Confidential Block 2B PSC

and professional skills necessary to carry out the petroleum operations
hereinafter described; and

WHEREAS in accordance with the Petroleum (Exploration and
Production) Act (Cap 308) laws of Kenya, 1986, enacted by the
Parliament of the Republic of Kenya, agreements, in the form of
production sharing contracts, may be entered between the Government
and capital investors;

NOW THEREFORE in consideration of the undertaking and covenants
herein contained, the Parties hereby agree as follows:

PART! SCOPE AND INTERPRETATION
1A SCOPE

This contract is a production-sharing contract, in accordance with
the provisions herein contained.

The Contractor shall -

(a) Be responsible to the Government for the execution of the
petroleum operations contemplated hereunder in accordance with the
provisions of this contract and is hereby appointed and constituted the
exclusive legal entity to conduct petroleum operations in the contract area
for the term hereof;

(b) Provide all capital, machinery, equipment, technology and
personnel necessary for the conduct of petroleum operations;

(c) Bear the risk of petroleum costs required in carrying out
petroleum operations and shall therefore have an economic interest in the
development of the petroleum deposits in the contract area. Such costs
shall be included in petroleum costs recoverable as provided in clause 27
hereof.

During the term of this contract, the total production achieved in the

Production Sharing Contract Block 2B Page 7 Ministry of Energy

| 7

Confidential Block 2B PSC

conduct of the petroleum operations shall be divided between the parties
hereto in accordance with the provisions of clause 27 hereof.

1B INTERPRETATION

In this Contract, words in the singular include the plural and vice versa,
and except where the context otherwise requires:

"Acceptable Assignee" means a reputable Person experienced in
the oil industry;

"Accounting Procedure" means the accounting procedures and
requirements set out in Appendix "B" attached hereto and made an
integral part hereof;

i
|
|

"The Act" means the Petroleum (Exploration and Production) Act;

"Affiliate’" means a person directly or indirectly controlling or
controlled by or under direct or indirect common control with another
person and "control" means the ownership of at least fifty percent (50%)
of voting rights in that person; |

“Appointee’means a body corporate wholly owned or controlled by
the Government of the Republic of Kenya and appointed for the purposes
of this Contract;

“Appraisal Well Plan” means a planned drilling program of one or
more wells to estimate the extent and productive capacity of a Provisional
Commercial Discovery;

“Additional Exploration Period” means all or any of the Exploration
Periods following the Initial Exploration Period as may be extended under
the terms of this Agreement;

"Barrel" means a quantity consisting of 158.987 litres at standard
atmospheric pressure of 1.01325 bars and temperature of fifteen degrees |
centigrade (15 C); :

Production Sharing Contract Block 2B Page 8 : Ministry of Energy |

i

Confidential Block 2B PSC

"Calendar Quarter" or "quarter" means a period of three (3)
consecutive months commencing with the first day of January, April, July
and October;

"Calendar Year" means a period of twelve (12) consecutive months
commencing with the first day of January in any year and ending the last
day of December in that year, according to Gregorian calendar,

"Commercial Discovery". means a tested and delineated
accumulation of petroleum in an Exploratory Well which has been duly
evaluated in accordance with the provisions of clause 19, and whose
reserves are certified by a competent 3" party, appointed in accordance
with Clause 26(e) herein, as Commercial Production according to good
international financial and petroleum industry practice, after the
consideration of all pertinent technical and economic data;

"Commercial Production" means the quantity of petroleum produced
on a regular basis from a Commercial Discovery, not used in Petroleum
Operations, but saved and sold at a value exceeding the combined
exploring, finding, appraising, developing, producing, transporting and
marketing costs of that production;

"Constitution" means the Constitution of the Republic of Kenya;

“Contract” means this agreement upon execution;

"Contract Area" means the geographic area covered by this
Contract, and described in Appendix "A" and any part thereof not

previously surrendered;

"Contract Year" means twelve (12) consecutive calendar months
from the effective date or from the anniversary thereof;

"Contractor" means the non-Government signatory to this Contract,

its successors or any assignee or assignees of any interest of the
signatory under this Contract, provided that the assignment of any such

Production Sharing Contract Block “/ Page 9 Ministry of Energy

I. %

ii

Confidential Block 2B PSC

interest is accomplished pursuant to the provisions of clause 35 hereof,

“Contractor's Book Value” means the cumulative unrecovered cost
per Barrel of Proven Reserves from Petroleum Operations including both
capital and operating costs to the Point of Sale as carried in the Joint
Account of Contractor for Crude Oil or Crude Oil Equivalent produced,
saved and sold.

"Crude oil" means all hydrocarbons regardless of gravity that are
produced at the wellhead in liquid state at atmospheric pressure, asphalt
ozokerites and the liquid hydrocarbons known as distillates or Natural
Gas liquids obtained from Natural Gas by condensation or extraction;

“Crude Oil Equivalent” means that 6000 standard cubic feet of
Natural Gas at standard temperature and pressure is equivalent to one
Barrel of Crude Oil for the purposes of calculating the profit oil split
percentages between Government and Contractor in clause 27 (3) of this
Contract and its constituent parts.

“Decommissioning Plan” means the plan for the decommissioning,
abandonment, recovery and removal, or if applicable redeployment, of
wells, flow lines, pipelines, facilities, infrastructure and assets related to
Petroleum Operations.

“Delivery Point” means the outlet flange of the final fiscal
meter prior to conveyance of title for Petroleum from Contractor to
another party;

"Development Area" means the area delimited in a Development
Plan adopted under Clause 20 hereof;

“Development Plan” means the Provisional Development Plan
prepared under Clause 20 hereof, by both Contractor and Minister with
the results of an executed Appraisal Well Plan;

“Discount Rate” means the sum of one (1) and the decimal

equivalent of the percentage increase in the United States Consumer
Price Index, as reported for the first time in the monthly publication

Production Sharing Contract Block 2B Page 10 Ministry of Energy

| a

|
|
|
|

a
|
|
|
i
:

Confidential Block 2B PSC

"International Finance Statistics" of the International Monetary Fund,
between the month of the effective date and the month when such costs
were incurred;

“Discovery” means the discovery of Petroleum.

“Economic Limit’ means that point in the life of field where
expected Revenue to Contractor from Petroleum Operations is
insufficient to cover the operating costs to continue Petroleum
Operations in accordance with the requirements of the Contract. In this
context “Revenue” means the expected revenues derived from the
conveyance and sale of Petroleum at the Delivery Point together with
any firm tariff income earned by the field facilities, if any.

"Effective date" means the date falling ninety days after this
Contract is executed by the Government and the Contractor;

“Evaluation” means the logical cataloguing, interpretation and
assessment of economic and or technical data and information in order to
understand the implications and impact of such data and information on
technical and business decisions with respect to Petroleum Operations
and shall be-inclusive of logging, coring and testing an exploratory well,
but exclusive of drilling, reaming, sidetracking or similar activities;

"Execution Date" means the date this contract is signed by the
Government and the Contractor;

“Exploration Period” means the Initial Exploration Period or any
Additional Exploration Periods (as extended), as the case may be, during
which Exploration Operations are undertaken by the Contractor;

"Exploration Operations" include geological, geophysical and
Geochemical surveys and analyses, aerial mapping, investigations of
subsurface geology, stratigraphic tests, drilling Exploratory Wells and work
necessarily connected therewith;

"Exploratory Well" means a well drilled or to be drilled (as the case

Production Sharing Contract Block 2B Page 11- Ministry of Energy

!
Confidential Block 2B PSC

may be) in search of petroleum to test a geological feature, which has not
been determined to contain producible petroleum sufficient for
Commercial Production;

“First Additional Exploration Period” means the additional period of
two (2) Contract Years after the Initial Exploration Period pursuant to
Clause 2 (3).

"Fiscal Year" means a period of twelve (12) consecutive months
corresponding to the year of income as defined in the Income Tax Act of
Kenya; :

"Income Tax Act" means the Income Tax Act of Kenya, as from time
to time amended;

“Initial Exploration Period” means the period of three (3) Contract
Years commencing on the Effective Date of the Contract, as defined in
Clause 2 (1).

“Joint Account” means the set of accounts kept by Operator to
record all receipts, expenditures and other operations which, under the
terms of this Contract, shall be shared between the entities constituting
Contractor and Government in proportion to their paying participating
interests.

“Joint Operating Agreement” (JOA) means the participating
agreement between the Parties hold a working interest in Petroleum
Operations that governs their activities, obligations and responsibilities
under this Contract;

"LIBOR" means London Inter-Bank Offered Rate of interest on six
(6) months United States dollars deposit quoted at 11 a.m. by the National
Westminster Bank Plc, or any other bank agreed by the parties on the first
banking day of each month for which interest is due;

“Liquidated Damages” means the damages payable by the
Contractor in any Exploration Period in the event of any default of

Production Sharing Contract my Page 12 Ministry of Energy

I

Confidential Block 2B PSC

obligation or surety by the Contractor, being the balance due to the
government in the Surety Account at the end of any Exploration Period
calculated in accordance with the provisions of clause 4 (7),

“Lower Thermal Heat Rate” means the Btu content of a fuel by
international Standards used for comparison of thermal value of a
hydrocarbon;

"Maximum Effective Rate" means the rate at which the maximum
ultimate economic petroleum recovery is obtained from a commercial field
without excessive rate of decline in reservoir pressure and consistent with
good international petroleum industry practice;

“Minimum Expenditure” means the minimum expenditure obligations
of the Contractor during each of the Exploration Periods as specified in

Clause 4 herein.
"Minister" means the Minister for the time being responsible for

energy or his designated representative;

"Ministry" means the Ministry for the time being responsible for
energy or its designated representative;

"Natural gas" means hydrocarbons that are in a gaseous phase at
atmospheric conditions of temperature and pressure, including wet
mineral gas, dry mineral gas, casing head gas and residue gas remaining
after the extraction or separation of liquid hydrocarbons from wet gas, and
non-hydrocarbon gas produced in association with liquid or gaseous
hydrocarbons;

“Normal Cubic Meter” means the volume of gas that occupies a
cubic meter when this gas is at a temperature of 15 degrees Celsius and
a pressure of 1013.25 millibar;

“Offshore” shall mean any area which lies below the elevation of the

lowest tide level of the shoreline in question for the 10 years preceding
this Contract;

Production Sharing Contraet Block 2B Page 13 Ministry of Energy

of
Confidential Block 2B PSC

“Participation Agreement” means that the agreement under
Appendix C between the Government and Contractor that governs their
respective activities, obligations and responsibilities upon the election of
the Government to acquire, hold and execute a fully paying working
interest in one or more Provisional Development Areas under this
Contract;

“Participation Interest or Participating Interest” shall mean, as the
context requires, the fully paying participating interest by either Party in a
Development Area as set out in this Contract;

“Person” means any legal entity, corporeal or otherwise;
"Petroleum" means Crude Oil and Natural Gas;

"Petroleum Costs" means those expenditures made and obligations
incurred by the Contractor and paid into the Joint Account in carrying out
Petroleum Operations hereunder, determined in accordance with this
Contract and the accounting procedure attached hereto in Appendix "B"
and made a part hereof;

"Petroleum Operations" means all or any of the operations,
authorised under this Contract, related to the exploration for, finding,
appraisal, development, extraction, production, separation and treatment,
storage, transportation, and sale or disposal of, Petroleum up to the point
of export or the agreed Delivery Point in Kenya or the point of entry into a
refinery and includes natural gas processing operations but does not
include petroleum refining operations;

“Point of Sale” means Delivery Point unless otherwise specified;

“Proved Reserves” means those quantities of petroleum which, by
analysis of geological and engineering data, can be estimated with
reasonable certainty to be commercially recoverable, from a given date
forward, from known reservoirs and under current economic conditions,
operating methods, and government regulations. Proved reserves can be
categorized as development or undeveloped. If deterministic methods are
used, the term reasonable certainty is intended to express a very high

Production Sharing Contract Block 2B Page 14 Ministry of Energy

I, w

Confidential Block 2B PSC

degree of confidence that the quantities will be recovered. If probabilistic
methods are used, there should be at least a 90% probability that the
quantities actually recovered will equal or exceed the estimate;

“Provisional Commercial Discovery” means a Commercial Discovery
prior to delineation drilling and evaluation thereof,

“Provisional Development Plan” means the programme for drilling,
testing and completing all wells meant for production or pressure
maintenance, installing a gathering system between wells, and installing
and commissioning any processing and transportation facilities necessary
to deliver production to the point of sale;

“Qualifying Expenditures” means all expenditures as specified in
clause 27 (2) (b) which have been expended or committed as a result of
an approved work program budget.

"Regulations" means the Petroleum (Exploration and Production)
Regulations;

“Sales Value of Crude Oil” shall mean the gross sales price at the
Delivery Point of export, or the agreed delivery point in Kenya or the point
of entry into a refinery, less the Contractor's Book Value cost;

“Second Additional Exploration Period” means the additional period
of two (2) Contract Years after the First Additional Exploration Period
pursuant to Clause 2 (4),as extended pursuant to Clause 2(5) and/or
Clause 19(4) herein; .

"Semester" means a period of six (6) consecutive months
commencing with the first day of January or the first day of July of a
calendar year.

“Stub Year’ shall mean that portion of the first contract year between
the Effective Date andthe last day of the Calendar Year then in progress,

“Surety Account” means any third party guarantee, escrow or legally

Production Sharing Contract a] Page 15 Ministry of Energy .

| :
Confidential Block 2B PSC

executed service agreement acceptable to all parties of this contract put in
place as liquid damages;

PART Il TERM, EXPLORATION OBLIGATIONS AND TERMINATION
2. TERM

(1) The contractor is authorized to conduct exploration
operations in the contract area during an Initial Exploration Period of three
(3) contract years from the effective date.

(2) The contractor shall begin exploration operations within
three (3) months of the effective date.

(3) Upon written application by the contractor made not later
than one (1) month prior to the expiry of the initial exploration period, the
Minister shall, if the contractor has fulfilled his work and expenditure
obligations under this contract, grant a First Additional Exploration Period
of two (2) contract years.

(4) Upon written application by the contractor made not later
than one (1) month prior to the expiry of the first additional exploration
period hereof, the Minister shall, if the contractor has fulfilled its work and
expenditure obligations under this contract, grant a Second Additional
Exploration Period of two (2) contract years.

(5) In order to enable the contractor to complete the drilling
and testing of an exploratory well actually being drilled or tested at the
end of the second additional exploration period, the Minister shall, on
written application by the contractor made not later than three (3) months
before the expiry of that exploration period, unless another period of
notice is agreed by the Parties, extend the period in which the work is to
be expeditiously completed, which in any event shall not extend such
period by more than four (4) months.

(6) This contract shall expire automatically at the end of the

Production Sharing Contract Block 2B Page 16 Ministry of Energy

7
|

Confidential Block 2B PSC

initial exploration period or of any additional exploration period, except as
to any development area. If the contractor reports, pursuant to sub-clause
19 (6) hereof, that a commercial discovery has been made before the
expiry of the initial exploration period stipulated in sub-clause 2 (1) hereof
or any additional exploration period thereof, this contract shall not expire
in respect to the relevant development area, but shall continue as to such
development area for a term of twenty five (25) years from the date the
development plan for that development area is adopted under sub-clause
20 (3) hereof.

3. SURRENDER
(1) The contractor shall surrender:

(a) Thirty per cent (30%) of the original contract area at or
before the end of the initial exploration period; and

(b) Thirty per cent (30%) of the remaining contract area at or
before the end of the first additional exploration period.

(2) When calculating a surrender under sub-clause 3 (1), a
development area shall be excluded from the original contract area.

(3) Notwithstanding the terms of surrender Set forth under
sub-clause 3(1) herein the contractor may surrender an additional part of
the contract area and such a voluntary surrender shall be credited against
the next surrender obligation of the contractor under sub-clause 3 (1).

(4) The shape and size of an area surrendered shall be
approved by the Minister, which approval shall not be unreasonably
withheld.

(5) The contractor shall give one (1) year's written notice of
surrender in respect of a commercial discovery, which is producing or has
produced petroleum and one (1) month written notice of surrender in
respect of any other part of the contract area. In case of a surrender of the

Production Sharing Contract Block 2B Page 17 Ministry of Energy

rf

Confidential Block 2B PSC

entire contract area the contract shall terminate.

(6) Asurrender provided for under this clause 3 shall not
reduce the minimum amount of exploration work and expenditure fixed in
clause 4.

4. MINIMUM EXPLORATION WORK AND EXPENDITURE OBLIGATIONS

(1) The contractor shall carry out the following minimum work
and expenditure obligations -

(a) During the Initial Exploration Period of three (3) contract years —

Work Activities — Initial Exploration Period

Minimum Work Programme

(i) To Review, reprocess and re-interpret the existing
seismic and gravity data, conduct block- wide geological
mapping of structure and analyzing existing reports in
respect of Block 2B at a minimum expenditure of USD
250,000.00..

(ii) To acquire blockwide, airbone gravity and
aeromagnetic data at a Minimum expenditure of
USD1, 500,000.00

(iii) To acquire 400 line kilometres of 2D seismic at a
minimum expenditure of USD 4,000,000.00 or 25
square kilometres of 3D at a Minimum expenditure of
USD 7,000,000.00 .

(iv) To drill one contingent well to a minimum vertical of
3000m at a minimum expenditure of USD 6,000,000.00

The total minimum expenditure obligation in respect of the Initial
Exploration Period will be either USD 11,750,000.00 OR

USD 14,750,000.00 depending on whether it is 2D or 3D seismic
survey respectively that will be undertaken in item (iii) above.

Production Sharing Contract Block 2B Page 18 Ministry of Energy

, 9

:
:

Confidential Block 2B PSC

(b) During the First Additional Exploration period of two (2) contract years:

Work Activities — First Additional Exploration Period
Minimum Work Programme

(i) To acquire, process, and interpret 25 square kilometres
of 3D seismic at a Minimum expenditure of USD
7,000,000.00.

(ji) To drill one exploratory well to a minimum total vertical
depth of 3000 meters at a Minimum expenditure of
USD 6,000,000.00. ;

The total minimum financial obligation in respect of the First
Additional Exploration Period shall be USD13, 000,000.00.

(c) During the Second Additional Exploration Period of two (2) contract
years:

Work Activities — Second Additional Exploration Period
Minimum Work Programme

() To acquire, process, and interpret 25 square
kilometres of 3D seismic at a Minimum expenditure of
USD 7,000,000.00.

(ii) To drill two (2) exploratory wells to a minimum total
vertical depth of 3000 meters at a Minimum expenditure of
USD 12,000,000.00.

The total minimum financial obligation in respect of the Second
Additional Exploration Period shall be USD 19, 000,000.00

(2) The fulfilment of the minimum work obligation in respect
of each exploration period shall relieve the contractor of the
corresponding expenditure obligation thereto.

(3) If the drilling of an exploratory well is discontinued, prior to
reaching the minimum depth herein specified, because that well has

Production Sharing Contract Block 2B Page 19 Ministry of Energy

oy

4

Confidential _ Block 2B PSC

encountered the basement, an impenetrable substance or any condition
which in accordance with the good international petroleum industry
practice would make it unsafe or impractical to continue drilling, the
minimum depth obligation in respect of that well shall be deemed to be
fulfilled.

Awell drilled to evaluate a discovery under an evaluation
work programme pursuant to sub-clause 19 (2) and 19 (3) shall not have
to satisfy the requirement to drill an exploratory well, except with the
written consent of the Minister.

(4) The minimum exploration expenditure set forth in sub-
clause 4 (1) is expressed in U.S. dollars of the year of the effective date.
In any contract year of either the initial exploration period or any additional
exploration period, for the purpose of comparison of the actual costs
incurred and paid by the contractor with the minimum exploration
expenditure, the actual costs incurred and paid by the contractor for
seismic operations and the drilling of exploratory wells during that contract
year shall be converted into U.S. dollars by dividing the costs, by the
number (hereinafter referred to as the "discount rate") which is the sum of
one (1) and the decimal equivalent of the percentage increase in the
United States Consumer Price Index, as reported for the first time in the
monthly publication "International Finance Statistics" of the International
Monetary Fund, between the month of the effective date and the month
when such costs were incurred.

(5) If during either the initial exploration period or the first
additional exploration period, the contractor exceeds the minimum work
obligation or incurs expenditure in accordance with sub-clause 4 (4)
exceeding the minimum expenditure obligations for such exploration
period, then such excess may be credited toward the respective obligation
of the next succeeding additional exploration period or periods.

(6) On or before the commencement of the initial exploration period or of
any additional exploration period the contractor shall provide a security of
15% , in form of a bank guarantee from a reputable bank to the Minister,
and 85% in form of parent company guarantee guaranteeing the

Production Sharing Contract Block 2B “Page 20 Ministry of Energy

gi
|

Confidential Block 2B PSC

ct es seas ies ics

contractor's minimum work and expenditure obligations under sub-clause
4 (1) hereof.

(7) If at the end of either the initial exploration period or of any additional
exploration period or upon the date of termination of this contract,
whichever occurs first, the contractor has not fulfilled its minimum work
obligations under sub-clause 4 (1) hereof, and/or its minimum expenditure
obligations under sub-clause 4 (1) and 4 (4) hereof, the contractor shall
pay the Government the minimum monetary obligation in respect of the
work not carried out multiplied by the discount rate, as defined in sub-
clause 4 (4) and calculated on the last month of that exploration period,
and/or the shortfall, if any, between the amount expended, in accordance
with sub-clause 4 (4) and the minimum monetary obligation for that
exploration period, multiplied by the discount rate, as defined here above.

5.SIGNATURE BONUS AND SURFACE FEES

The contractor shall pay a signature bonus of sixty five thousand
United States Dollars (US$ 65,000.00) on the date of this Agreement by
means of a banker's cheque drawn on an accepted bank or in any other
manner acceptable to the Ministry and in accordance with applicable law.

The contractor shall pay, on or before the beginning of the relevant
contract year to the accounting officer of the Ministry, the following surface
fees;

(i) U.S dollars 3.00 per square kilometre per annum during the initial
exploration period

(ii) U.S dollars 10.00 per square kilometre per annum during the first
additional exploration period; .

(iii) U.S dollars 20.00 per square kilometre per annum during the second
additional exploration period or any extension thereof; and

(iii) U.S dollars 100.00 per square kilometre per annum during
development and production.

(3) The surface fees shall be calculated on the basis of the surface area
of the contract area on the date those payments are due.

Production Sharing Contract Block 2B Page 21 Ministry of Energy

\

Confidential Block 2B PSC

A fee payable under sub-clause 5(2) is not refundable and a late payment
shall attract interest in accordance with sub-clause 34(2).

6. TERMINATION

(1) The Minister may terminate this contract by giving the
contractor written notice, if the contractor -

(a) Fails to make any payment to the Government or the
Minister required under this contract for a period exceeding one (1)
month;

(b) Is in material breach of any other obligation under this
contract; or

(c) Becomes insolvent, makes a composition with creditors, or
goes into liquidation other than for reconstruction or amalgamation.

(2) The period of notice in respect of sub-clause 6 (1) (a)
hereof shall be one (1) month, and in any other case three (3) months, but
if the contractor remedies the breach within the period of notice, the
Minister shall withdraw the notice. Where the Minister reasonably believes
the contractor is using its best efforts to remedy the default, the Minister
may extend the notice, accordingly.

(3) When this contract is terminated or expires in whole or in part, the
contractor shall conclude the petroleum operations in the area as to which
this contract has terminated or expired in an orderly manner minimising
harm to the Government and third parties.

(4) Where control over one of the entities constituting the contractor is
changed, the continuation of the contract shall be subject to the consent
of the Minister, which shall not be unreasonably withheld, and for the
purpose of this sub-clause 6 (4) the term "control" shall have the same
meaning as set forth in the definition of an affiliate in clause 1B.

Production Sharing Contract Block Wz Page 22 Ministry of Energy

" *

Confidential Block 2B PSC

PART Ill RIGHTS AND OBLIGATIONS OF THE CONTRACTOR
7. RIGHTS OF THE CONTRACTOR

(1) The contractor shall have the right to carry out the
petroleum operations within the contract area, subject to the provisions of
this contract for the term hereof.

(2) The contractor is granted the right to enter upon the
contract area and conduct petroleum operations there, but permission
may be granted by the Government to other persons to search for and
mine minerals, other than petroleum, so long as they do not unreasonably
interfere with the petroleum operations, and easements and rights of way
may be granted to other persons for the benefit of land adjacent to the
contract area.

(3) The Minister shall facilitate on behalf of the contractor any
permit necessary to enable the contractor to use the water in the contract
area for the purpose of the petroleum operations but the contractor shall
not unreasonably deprive the users of land, domestic settlement or cattle
watering place of the water supply to which they are accustomed.

(4) The contractor may, for the purpose of the petroleum
operations, use gravel, sand, clay and stone in the contract area but not
in -

(a) Trust land without a licence granted under section 37 of
the Trust Land Act;

(b) Other private land without the consent of the owner, and

(c) A beach, foreshore or reef without the consent of the
Minister.

(5) Subject to the provisions of section 10 of the Act and of
regulation 6 of the Regulations made there under, and subject to the
provisions of sections 115 and 118 of the Constitution and Part IV of the
Trust Land Act, the contractor may exercise all rights granted to him by

Production Sharing Contract Block 2B / Page 23 Ministry of Energy

re

Confidential Block 2B PSC

this contract.

8. GENERAL STANDARDS OF CONDUCT

(1) The contractor shall carry out the petroleum operations
diligently and in accordance with good international petroleum industry
practice.

(2) In particular, the contractor shall -

(a) ensure that all machinery, plant, equipment and
installations used by the contractor in connection with the petroleum
operations are of proper and accepted construction and are kept in good
repair;

(b) Use the resources of the contract area as productively as
possible and ensure that petroleum discovered and produced, or mud or
any other fluids or substances do not escape or waste;

(c) prevent damage to adjacent strata which bear petroleum or
water, and prevent water entering through wells into strata bearing
petroleum, except where water injection methods are used for secondary
recovery operations;

(d) properly confine petroleum in receptacles constructed for
that purpose, and not place crude oil in an earthen reservoir except
temporarily in an emergency; and

(e) Dispose of waste oil, salt water and refuse in accordance
with good international petroleum industry practice, avoiding pollution.

9. JOINT LIABILITY AND INDEMNITY
(1) Where a contractor consists of more than one person their
liability shall be joint and several.

(2) The contractor shall cause as little damage as possible to
the surface of a contract area and to trees, crops, buildings and other

Production Sharing Contract Block of Page 24 Ministry of Energy
&

|

Confidential Block 2B PSC

property thereon, shall forthwith repair any damage caused, and shall pay
reasonable compensation for any loss suffered, as determined by an
independent expert appointed by the parties under clause 26(1)(b).

(3) The Minister may, if he has reasonable cause to believe
that the petroleum operations may endanger persons or property, cause
pollution, harm marine life or interfere with navigation and fishing, order
the contractor to take reasonable remedial measures or order the
contractor to discontinue the relevant petroleum operations until such
measures, or mutually agreed alternatives thereto, are implemented.

(4) The contractor shall maintain appropriate and adequate
third party liability insurance and workmen's compensation insurance and
shall provide the Minister with evidence of those insurances before the
petroleum operations begin.

(5) The contractor shall indemnify, defend and render the
Government harmless from all claims and damage which, but for the
conduct of petroleum operations by the contractor or sub-contractor,
would not have arisen or occurred.

10. WELLS AND SURVEYS

(1) Unless such a notice is waived, the contractor shall not drill
a well or borehole or recommence drilling after a six (6) months’ cessation
without thirty (30) days’ prior notification to the Minister which notice shall
set forth the contractor's reasons for undertaking such well and shall
contain a copy of the drilling programme.

(2) The design of a well or borehole and the conduct of drilling
shall be in accordance with good international petroleum industry practice.

(3) No borehole or well shall be drilled so that any part thereof
is less than five hundred (500) metres from a boundary of the contract
area, without the consent in writing of the Minister, which consent shall not
be unreasonably withheld.

(4) The contractor shall not, except where there is danger or a

Production Sharing Contract Block 2B Page 25 Ministry of Energy

| v

a
‘
t
:
|

Confidential Block 2B PSC

risk of significant economic loss -

(a) abandon a well or remove any permanent form of casing
there from, without giving forty-eight (48) hours prior notification to the
Minister, and an abandoned well shall be securely plugged to prevent
pollution, sub-sea damage, or water entering or escaping from the strata
penetrated; or

(b) Commence drilling, re-enter or plug a well unless a
representative of the Minister has been given a reasonable opportunity to
be present.

(5) The contractor shall state, in its application to abandon a
well on land, whether that well is capable of providing a water supply.

(6) The contractor shall, within two (2) months of termination
or expiry of this contract or the surrender of part of the contract area,
deliver up all productive wells, in said surrendered area, in good repair
and working order together with all casings and installations which cannot
be moved without damaging the well, but the Minister may require the
contractor to plug the well at the contractor's expense by notifying the
contractor within thirty (30) days after such termination or expiry is
effected or at least three (3) months prior to surrender of a development
area.

(7) Where the contractor applies to permanently abandon an
exploratory well in which petroleum of potentially commercial significance
has not been found, the Minister may request the contractor to deepen or
sidetrack that well and to test the formations penetrated as a result of
such operations, or to drill another exploration well within the same
prospect area, subject to the following provisions;

(a) Any such additional petroleum operations shall be at the
sole cost, risk and expense of the Minister and shall be paid for in
accordance with the accounting procedure. The Government shall
advance to the contractor the funds necessary to conduct the operations.

(b) The contractor shall not undertake such additional work if
it will interfere with the conduct of the contractor's petroleum operations

Production Sharing Contract Block */ Page 26 Ministry of Energy

| .

4
:
p
o
@

Confidential Block 2B PSC

or if it is not technically or operationally feasible.

(c) In the event that the petroleum operations undertaken
under this sub-clause 10 (7) result in a discovery which the contractor
elects to evaluate and/or develop as a commercial field, the contractor
shall reimburse the Government Six Hundred per cent (600%) of the
costs and expenses incurred by the Government for the conduct of the
operations and such sum shall be paid within thirty (30) days of the
notification made by the contractor. If the contractor does not make such
election, the Government shall have the right to continue the petroleum
operations on this discovery at the sole cost, risk and expense of the
Government.

(8) The contractor shall give the Minister thirty (30) days;
notice of any proposed geophysical survey of the contract area, which
notice shall contain complete details of the programme to be conducted.
At the request of the contractor, the Minister may waive the notice period.

11. OFFSHORE OPERATIONS

(1) The contractor shall ensure that works and installations
erected offshore in Kenya's territorial waters and exclusive economic zone
shall be -

(a) Constructed, placed, marked, buoyed, equipped and
maintained so that there are safe and convenient channels for shipping;

(b) Fitted with navigational aids approved by the Minister;

(c) Illuminated between sunset and sunrise in a manner
approved by the managing director, Kenya Ports Authority; and

(d) Kept in good repair and working order.

(2) The contractor shall pay compensation for any
interference in fishing rights caused by the petroleum operations.

Production Sharing Contract Block 2B Page 27 Ministry of Energy

/ Y
Confidential Block 2B PSC

42. FIXTURES AND INSTALLATIONS

(1) With the written consent of the Minister, which consent
shall not be unreasonably withheld, the contractor shall have the right to
construct roads, drill water wells and to place fixtures and installations
necessary to conduct the petroleum operations, including but not limited
to storage tanks, shipment installations, pipelines, cables or similar lines,
located inside or outside the contract area. The consent of the Minister
may be conditional on the use by other producers of the excess capacity,
if any, of those facilities. Where the Minister and contractor agree that a
mutual economic benefit can be achieved by constructing and operating
common facilities, the contractor shall use its best efforts to reach
agreement with other producers on the construction and operation of such
common facilities.

(2) Other producers may only use the facilities of the
contractor where there exists excess capacity and on payment of a
reasonable compensation which includes a reasonable return on
investment to the contractor as determined by an independent expert
appointed by the parties and provided the use does not unreasonably
interfere with the contractor's petroleum operations.

(3) The Minister may, in consultation with the Contractor,
consent to the laying of pipelines, cables and similar lines in the contract
area by other persons, but those lines shall not unreasonably interfere
with the petroleum operations of the contractor.

(4) On termination or expiration of this contract or surrender of
part of the contract area, the contractor shall remove the above-ground
plant, appliances and installations from the contract area or the part
surrendered other than those that are situated in or related to a
development area or, at the option of the Minister, the contractor shall
transfer them, at no cost, to the Government, in the condition that they are
then in.

(5) When the rights of the contractor in respect of a
development area terminate, expire or are surrendered, the contractor

Production Sharing Contract Block 2B * Page 28 Ministry of Energy

o/

Confidential Block 2B PSC

shall transfer to the Government, at no cost, the plant, appliances and
installations that are situated in the development area or that are related
thereto, unless such plant, appliances and installations are or may be
utilised by the contractor in petroleum operations under this contract, but
the Government may require the contractor to remove the surface
installations at the cost of the contractor.

13. LOCAL EMPLOYMENT AND TRAINING

(1) The contractor, its contractors and sub-contractors shall,
where possible, employ Kenya citizens in the petroleum operations, and
until expiry or termination of this contract, shall train those citizens. The
training programme shall be established in consultation with the Minister.

(2) In addition to the obligation under sub-clause 13 (1) and
commencing on the effective date, the contractor shall for the purposes of
section 11 of the Act contribute or hold to the order of the Ministry a
minimum of sixty thousand U.S dollars (USD 60,000.00) per year during
the Initial Exploration Period for the Ministry training fund established
under section 11 (1) of the Act. The contractor's obligation hereunder shall
be a minimum of eighty thousand U.S Dollars (USD 80,000.00) per
year during the First Additional Exploration Period and increased to a
minimum of one hundred thousand U.S Dollars (USD 100,000.00) per
year during the Second Additional Exploration Period. The contractor's
obligation hereunder shall be further increased to a minimum of two
hundred thousand U.S. dollars (USD 200,000.00) per year commencing
with the adoption of the first development plan under sub-clause 20 (3).

. 14, DATA AND SAMPLES

(1) The contractor shall keep logs and records of the drilling,
deepening, plugging or abandonment of boreholes and wells, in
accordance with good international petroleum industry practice and
containing particulars of -

(a) The strata and sub-soil through which the borehole or well
was drilled;

Production Sharing Contract Block 2B Page 29 Ministry of Energy
Confidential Block 2B PSC

(b) The casing, tubing and down-hole equipment and
alterations thereof, inserted in a borehole or well;

(c) Petroleum, water, workable mineral or mine workings
encountered; and

(d) Any other matter reasonably required by the Minister.

(2) The contractor shall record, in an original or reproducible
form of good quality, and on seismic tapes where relevant, all geological
and geophysical information and data relating to the contract area
obtained by the contractor and shall deliver a copy of that information and
data, the interpretations thereof and the logs and records of boreholes
and wells, to the Minister, in a reproducible form, as soon as practicable
after that information, those interpretations and those logs and records
come into the possession of the contractor.

(3) The contractor may remove, for the purpose of laboratory
examination or analysis, petrological specimens or samples of petroleum
or water encountered in a borehole or well and, as soon as practicable
shall, without charge, give the Minister a representative part of each
specimen and sample removed, but no specimen or sample shall be
exported from Kenya without prior notification to the Minister.

(4) The contractor shall keep records of any supply
information concerning the petroleum operations, reasonably requested
by the Minister, if the data or information necessary to comply with the
request are readily available.

15. REPORTS

(1) The contractor shall supply to the Minister daily reports on
drilling operations and production operations, and weekly reports on
geophysical operations.

(2) The contractor shall report in writing to the Minister the
progress of the petroleum operations according to the following schedule -

(a) Within one (1) month of the last day of March, June,
September and December, covering the previous three (3) months;

Production Sharing Contract Block 2B Page 30 Ministry of Energy

J

Confidential . Block 2B PSC

: (b) Within three (3) months of the last day of December,
covering the previous year;

(c) Within three (3) months of the date of expiry or termination
of this contract.

(3) A report under sub-clause 15 (2) shall contain, in respect
of the period which it covers -

(a) Details of the petroleum operations carried out and the
factual information obtained;

(b) A description of the area in which the contractor has
operated;

(c) An account of the expenditure on petroleum operations in
accordance with the accounting procedure;

(d) A map indicating all boreholes, wells and other petroleum
operations;

(e) On expiry or termination of this agreement details of the
petroleum operations including all the matters described in paragraphs (a)
to (d); and

(f) All information required by clause 14 not hitherto supplied.

PART IV RIGHTS AND OBLIGATIONS OF THE GOVERNMENT AND
THE MINISTER
16. RIGHTS OF THE GOVERNMENT
(1) The Government may acquire a part of the contract area

for a public purpose other than searching for or extracting petroleum but
not to the extent that will prevent the carrying out of petroleum operations

Production Sharing Contract Block 2B Page31  * Ministry of Energy

I A

Confidential Block 2B PSC

within the contract area, and the Government shall not, without good
cause, acquire a part of the contract area on which petroleum operations
are in progress.

The contractor shall not carry out petroleum operations on
such an acquired part but may:-

(a) Enter upon that part but not materially interfere with the
public purpose;
(b) Carry out directional drilling from an adjacent part.

(2) The Minister, or a person authorized by him in writing, may
at all reasonable times inspect any petroleum operations, and any records
of the contractor relating thereto, and the contractor shall provide, where
available, facilities similar to those applicable to its own or to sub-
contractors’ staff for transport to the petroleum operations, subsistence
and accommodation and pay all reasonable expenses directly connected
with the inspection.

(3) The Minister may require the contractor to perform any
obligation under this contract by giving reasonable written notice, and if
the contractor fails to comply with the notice, the Minister may execute
any necessary works for which the contractor shall pay forthwith. The
Minister may give notice to execute works at any time but not later than
three (3) months after the termination or expiry of this contract or the
surrender of a part of the contract area.

17. OBLIGATIONS OF THE GOVERNMENT

(1) The Government may at the request of the contractor,
make available to the contractor such land as the contractor may
reasonably require for the conduct of petroleum operations and -

(a) Where the land is Trust Land, the Government may,
subject to sub-clause 17 (2) set apart such Trust Land in the contract area
in accordance with the Trust Land Act and Chapter IX of the Constitution;

(b) Where the land is private land, the Government may,

Production Sharing Contract Block 2B / - Page 32 Ministry of Energy

| ¥”

Confidential Block 2B PSC

- subject to section 10 of the Act, acquire the land in accordance with the
pplicable laws;

(c) The contractor shall pay or reimburse the Government any
reasonable compensation that may be required for the setting apart, use
or acquisition of any land for the petroleum operations.

(2) Where the contractor has occupied Trust Land for the
purpose of the petroleum operations before that land has been set apart,
the contractor shall notify the Minister in writing of the need to set apart
such land before the end of the two-year period referred to in section 115
of the Constitution.

(3) The Government shall grant or cause to be granted to the
contractor, its contractors and sub-contractors such way-leaves,
easements, temporary occupation or other permissions within and
without the contract area as are necessary to conduct the petroleum
operations and in particular for the purpose of laying, operating and
maintaining pipelines and cables, and passage between the contract
area and the point of delivery of petroleum.

(4) The Government shall at all times give the contractor the
right of ingress to and egress from the contract area and the facilities
wherever located for the conduct of petroleum operations.

(5) Subject to the usual national security requirements and
the Immigration Act and Regulations of Kenya in particular, the
Government shall not unreasonably refuse to issue and/or renew entry
permits for technicians and managers employed in the petroleum
operations by the contractor or its sub-contractors and their dependants.

PART V WORK PROGRAMME, DEVELOPMENT AND PRODUCTION
418. EXPLORATION WORK PROGRAMME
(1) The contractor shall submit and orally present to the

Minister one (1) month after the effective date, a detailed statement of the
exploration work programme and budget for the first contract year.

Production Sharing Contract Block 2B Page 33 Ministry of Energy

; 7

Confidential Block 2B PSC

(2) The contractor shall submit and orally present to the
Minister three (3) months before the end of each contract year, a
detailed statement of the exploration work programme and budget for
the next contract year. .

(3) The Minister may submit to the contractor, within thirty (30)
days of the receipt of the annual exploration work programme and budget,
suggested modifications and revisions thereof. The contractor shall
consider the inclusion of such suggested modifications and revisions in
light of good international petroleum industry practice and shall provide
the Minister with the exploration work programme and budget which the
contractor has adopted.

(4) After the adoption of the annual exploration work
programme and budget, the contractor may make changes to that annual
exploration work programme and budget if those changes do not
materially affect the original objectives of that exploration work programme
and budget, and shall state the reasons for those changes to the Minister.

49. DISCOVERY AND EVALUATION WORK PROGRAMME

(1) The contractor shall in accordance with section 9 (b) of the
Act, notify the Minister of a discovery of petroleum and shall report
to the Minister all relevant information.

(2) If the contractor considers that the discovery merits
evaluation, it shall submit and orally present to the Minister a detailed
statement of the evaluation work programme and budget which shall
provide for the expeditious evaluation of the discovery and the provisions
of sub-clauses 18 (3) and 18 (4) shall apply to the evaluation work
programme and budget.

(3) After the evaluation work programme and budget have
been adopted, the contractor shall diligently evaluate the discovery
without undue interruption.

(4) In the event of a discovery in the last year of the second

Production Sharing Contract Block 2B Page 34 Ministry of Energy

Confidential Block 2B PSC

additional exploration period, the Minister shall, at the request of the
contractor, extend the term of the second additional exploration period in
respect to the prospective area of the discovery and for the period of time
- reasonably required to expeditiously complete the adopted evaluation
work programme and budget with respect to such discovery and to
determine whether or not the discovery is commercial but in any event,
such extension to the second additional exploration period shall not
exceed twelve months.

(5) The contractor shall, not more than three (3) months after
the evaluation is completed, report to the Minister the commercial
prospects of the discovery, including all relevant technical and economic

data.

(6) If the contractor reports under sub-clause 19 (5) that the
discovery is a commercial discovery, a development plan shall be
submitted to the Minister within six (6) months of the completion of the
evaluation work programme unless otherwise agreed, and upon written
application of the contractor, the term of this contract shall be extended by
the Minister, if necessary, in respect of the area of that commercial
discovery, provisionally established in accordance with the adaptation ofa

development plan.

20. DEVELOPMENT PLAN AND DEVELOPMENT WORK
PROGRAMME

(1) The contractor shall prepare, in consultation with the
Minister, the development plan based on sound engineering and
economic principles and in accordance with good international petroleum
industry practice and considering the maximum efficient rate of production
appropriate to the commercial discovery.

(2) The development plan submitted by the contractor to the

Minister shall contain -

(a) Details of the proposed development area, relating to the
commercial discovery which shall correspond as closely as possible to the
extension of the discovered accumulation in the contract area, as

Production Sharing Contract Block 2B Page 35 Ministry of Energy

of

Confidential Block 2B PSC

etermined by the analysis of all the relevant available information;

(b) Proposals relating to the spacing, drilling and completion of
he wells and the facilities and installations required for the production,
storage and transportation of petroleum;

(c) A production forecast and an estimate of the investment
and expenses involved; and

(d) An estimate of the time required to complete each phase
of the development plan.

(3) The Minister and the contractor shall jointly consider the
development plan within sixty (60) days of submission thereof and the
Minister may within that period, unless otherwise agreed, submit
suggested modifications and revisions thereof. The contractor shall
consider the inclusion of such suggested modifications and revisions in
the light of good international petroleum industry practice, and the
development plan shall be adopted sixty (60) days after receipt by the
contractor of those suggested modifications and revisions, unless another
development plan is adopted by mutual agreement before that period has
elapsed.

Where the Minister proposes no modifications and revisions,
the development plan of the contractor shall be adopted sixty (60) days
after its submission unless it is adopted by mutual agreement of the
Parties before that period has elapsed.

(4) After a development plan has been adopted, the contractor
shall use its best efforts to proceed, promptly and without undue
interruption, to implement the development plan in accordance with good
international petroleum industry practice. Development work shall
commence six (6) months from the date of adoption of the development
plan.

In connection therewith, the contractor shall submit and orally
present to the Minister, prior to the first day of October of each year
following the adoption of the development plan, a detailed statement of
the annual development work programme and budget for the next

Production Sharing Contract Block.2B Page 36 Ministry of Energy

wf

Confidential Block 2B PSC

calendar year and the provisions of sub-clauses 18 (3) and 18 (4) shall
apply to the development plan and to the annual development work
programme and budget.

(5) Where the development operations result in an extension
to the area to which the commercial discovery relates within the contract
area, the Minister shall adjust the relevant development area to include
that extension as determined by the analysis of all the relevant available
information.

21. UNITISATION

(1) Where the recoverable reserves of a commercial discovery
extend into an area adjacent to the contract area, the Minister may require
the contractor to produce petroleum therefore in co-operation with the
contractor of the adjacent area. Where non-commercial deposits of
petroleum in the contract area if exploited with deposits in an area
adjacent to the contract area, would be commercial, the Minister may
make a similar requirement to the contractor of that adjacent area.

(2) If the Minister so requires, the contractor shall in co-
operation with the contractor of the adjacent area, submit within six (6)
months, unless otherwise agreed by the Parties, a proposal for the joint
exploitation of the deposits, for the approval of the Minister.

(3) If the proposal is not submitted or approved, the Minister
may prepare his own proposal, in accordance with good international
petroleum industry practice, for the joint exploitation of the recoverable
reserves. The Minister's proposal unless another proposal is mutually
agreed, shall be adopted by the contractor, subject to sub-clause 21 (4),
and subject to the adjacent contractor's acceptance of the same proposal.
The reasonable costs of preparing the proposal shall be divided equally
between the contractor and the adjacent contractor.

(4) The provisions of the proposal for joint exploitation shall

prevail over this contract, where those provisions do not reduce the
financial benefits to the parties under this contract.

Production Sharing Contract Block 2B Page 37 Ministry of Energy

Confidential Block 2B PSC

22. MARGINAL AND NON-COMMERCIAL DISCOVERIES

(1) Where a contractor determines that a discovery is marginal
or non-commercial, the contractor may propose a modification to this
contract, based on an alternative economic evaluation and after
consideration the Minister may accept or reject the proposed modification.

(2) Unless otherwise agreed, if the contractor fails to
commence the evaluation of a discovery within six months following the
notice of discovery, or if within six months following the completion of an
evaluation work programme the contractor considers the discovery does
not merit development, the Minister may request the contractor to
surrender the area corresponding to such discovery and the contractor
shall forfeit any rights relating to any production there from. The area
subject to such surrender shall not exceed the extension of the discovered
accumulation as determined by the structural closure of the prospective
horizon and all other relevant available information. Any such surrender by
the contractor shall be credited in accordance with sub-clause 3 (3)
hereof.

23. NATURAL GAS

(1) Where natural gas is discovered and the contractor and
the Minister agree that it may be economically processed and utilised
other than in secondary recovery operations, that processing and
utilisation shall follow a development plan approved in accordance with
clause 20.

(2) The contractor shall return associated natural gas, not
required for use in petroleum operations or sold, to the subsurface
structure, but if such natural gas cannot be economically used or sold or
returned to the subsurface structure, the contractor shall, after expiry of
sixty (60) days' notice to the Minister giving reasons why such natural gas
cannot be economically used or sold or returned to the subsurface
structure, be entitled to flare such associated natural gas in accordance to

Production Sharing Contract Block 2B Page 38 Ministry of Energy

/

Confidential . Block 2B PSC

good international petroleum industry practice. Notwithstanding anything
in this clause to the contrary, associated natural gas may be flared at any
time if necessary for the conducting of well and production tests and
during any emergency.

(3) Where the contractor does not consider that it is
economical to process and utilise associated natural gas and where that
natural gas is not required for use in petroleum operations, the Minister
may at the field separator, process and utilise that natural gas without
compensation but the Government shall pay for all costs and expenses
related thereto which shall include, but not be limited to, any engineering
studies, new fixtures, equipment and installations required for the
gathering, transport, processing and utilisation thereof and the operation
and maintenance of same shall be at the sole risk, cost and expense of
the Government.

(4) Where the contractor considers that it is economical to
produce natural gas, the contractor agrees to sell all or part of its share of
natural gas to the Government, provided that the parties agree upon the
price (to be determined in accordance with sub-clause 26(3)), volume and
terms of sale.

24. PRODUCTION LEVELS AND ANNUAL PRODUCTION
PROGRAMME

(1) The contractor shall produce petroleum at the maximum
efficient rate in accordance with good international petroleum industry
practice.

(2) Prior to the first day of October of each year following the
commencement of commercial production, the contractor shall submit and
orally present to the Minister, a detailed statement of the annual
production programme and budget for the next calendar year, and the
provisions of sub-clause 18 (3) and (4) shall apply to the annual
production programme and budget.

Production Sharing Contract Block 2B Page 39 * Ministry of Energy

o/

Confidential Block 2B PSC

(3) The contractor shall endeavour to produce in each
calendar year the forecast quantity estimated in the annual production
programme.

(4) The crude oil shall be run to’storage (constructed,
_maintained and operated by the contractor) and petroleum shall be
metered or otherwise measured as required to meet the purpose of this
contract in accordance with clause 25.

25. MEASUREMENT OF PETROLEUM

(1) The volume and quality of petroleum produced and saved
from the contract area shall be measured by methods and appliances
customarily used in good international petroleum industry practice and
approved by the Minister.

(2) The Minister may inspect the appliances used for
measuring the volume and determining the quality of petroleum and may
appoint an inspector to supervise the measurement of volume and
determination of quality.

(3) Where the method of measurement, or appliances used
therefore, have caused an overstatement or understatement of a share of
the production, the error shall be presumed to have existed since the date
of the last calibration of the measurement devices, unless the contrary is
shown, and an appropriate adjustment shall be made for the period of
error.

(4) The Minister and the contractor shall determine the
measurement point at which production shall be measured and the
respective shares of petroleum allocated.

26. VALUATION OF CRUDE OIL AND NATURAL GAS

(1) The value of crude oil, for all purposes under this contract,
shall be denominated in United States dollars and shall be calculated
each calendar quarter as follows -

Production Sharing Contract Block 2B / Page 40 Ministry of Energy

/

wv

Confidential Block 2B PSC

(a) if there have been sales of crude oil produced from the
contract area to third parties at arm's length during that calendar quarter,
the value shall be the weighted average per unit price actually paid in
those sales, at the F.O.B. point of export or at the point that title and risk
pass to the buyer, adjusted for grade, gravity and quality of such crude oil
as well as for transportation costs and other appropriate adjustments for
grade, gravity, and quality of such crude oil transaction where the seller
and the buyer are independent of one another and do not have, directly or
indirectly, any common interest;

(b) if there have been no sales of crude oil produced from the
contract area to third parties at arm's length during that calendar quarter,
the value shall be the "fair market value" determined as the average per
unit prevailing market price, actually paid during that calendar quarter in
arm's length sales for export under term contracts of at least ninety (90)
days between unrelated purchasers and sellers, for crude oil produced in
Kenya and in the major crude oil producing countries, and adjusted for
grade, gravity and quality of such crude oil as well as for transportation
costs and any other appropriate adjustments.

If necessary, a value of crude oil shall be determined
separately for each crude oil or crude oil mix and for each point of
delivery. ‘

The value of crude oil shall be mutually agreed at the end of
each calendar quarter and applied to all transactions that took place
during the quarter.

If the Minister and the contractor cannot reach agreement on
the value of crude oil within thirty (30) days of the end of any calendar
quarter, such determination shall be made by an internationally
recognized expert appointed by the contractor and the Minister, but if they
fail to agree within thirty (30) days on the appointment of such expert, then
by the International Chamber of Commerce. The expert shall report his
determination within twenty (20) days of his appointment and his
determination shall be.final and binding upon the Government and the
contractor.

Production Sharing Contract md Page 41 Ministry of Energy
Confidential . Block 2B PSC

(2) Pending the determination of the value of crude oil for a
calendar quarter, the value of crude oil determined for the preceding
calendar quarter will be provisionally applied to make calculation and
payment during such calendar quarter until the applicable value for that
calendar quarter is finally determined pursuant to sub-clause 26 (1). Any
adjustment to provisional calculation and payment, if necessary, will be
made within thirty (30) days after such applicable value is finally
determined.

(3) Natural gas shall be valued based on the actual proceeds
received for sales, provided that, for sales of natural gas between the
contractor and any affiliate, the value of such natural gas shall not be less
than the then prevailing fair market value for such sales of natural gas
taking into consideration, to the extent possible, such factors as the
markets, the quality and quantity of natural gas and other relevant factors
reflected in natural gas pricing.

PART VI_ COST RECOVERY, PRODUCTION SHARING, MARKETING
AND PARTICIPATION

27. COST RECOVERY, PRODUCTION SHARING, WINDFALL AND
INCOME TAX

(1) Subject to the auditing provisions under clause 30, the
contractor shall recover the petroleum costs, in respect of all petroleum
operations, incurred and paid by the contractor pursuant to the provisions
of this contract and duly entered in the contractor's books of account, by
taking and separately disposing of an amount equal in value to a
maximum of fifty five percent (55%) of all crude oil produced and saved
from the contract area during that fiscal year and not used in petroleum
operations. Such cost recovery crude oil is hereinafter referred to as "cost
oil".

(2) Petroleum costs may be recovered from cost oil in the
following manner:

Production Sharing Contract Block 2B Page 42 Ministry of Energy

Confidential Block 2B PSC

(a) petroleum costs, with the exception of capital expenditures,
incurred in respect of the contract area, shall be recoverable either in the
fiscal year in which these costs are incurred and paid or the fiscal year in
which commercial production occurs, whichever is the later; and

(b) capital expenditure incurred in respect of each
development area shall be recoverable at a rate of twenty percent (20%)
per annum based on amortization at that rate starting either in the fiscal
year in which such capital expenditure are incurred and paid or the fiscal
year in which commercial production from that development area
commences, whichever is the later.

For the purpose of this clause, "capital expenditure” shall
mean the qualifying expenditure, other than "intangible drilling costs", that
is expenditure that has no salvage value, including expenditure on labour,
fuel, repairs, maintenance, hauling, mobilization and supplies and
materials, other than supplies and materials for well casings or other well
fixtures, which is for or incidental to drilling, cleaning, deepening,
completing or abandoning wells and is incurred in respect of —

(i) The determination of well locations, geological and
geophysical studies, and topographical and geographical surveys
preparatory to drilling;

(ii) The drilling, shooting, testing, and cleaning of wells; and
(iii) The clearing, draining and levelling of land, road-building
and laying of foundations.

(c) To the extent that, in a fiscal year, the petroleum costs
recoverable according to sub-clauses 27 (2) (a) and 27 (2) (b) exceed the
value of all cost oil for such fiscal year, the excess shall be carried forward
for recovery by the contractor in the next succeeding fiscal year or fiscal
years until fully recovered, but in no case after the termination of this
contract.

(d) To the extent that, in a fiscal year, the petroleum costs
recoverable according to sub-clauses 27 (2) and 27 (2) (b) are less than
the maximum value of the Cost Oil as specified in sub-clause 27 (1), the
excess shall become part of, and be included in the profit oil as provided
for in sub-clause 27 (3) hereafter.

Production Sharing Contract Block 2B Page 43 Ministry of Energy

v

Confidential Block 2B PSC

(e) For the purpose of valuation of cost oil, the provisions of
clause 26 hereof shall-apply.

(3) (a) The total crude oil produced and saved from the
contract area and not used in petroleum operations less the cost oil as
specified in sub-clauses 27 (1) and 27 (2), shall be referred to as the profit
oil and shall be shared, taken and disposed of separately by the
Government and contractor according to increments of profit oil as
follows:

Daily Production Government Contractor
(bopd) Share Share

First 0- 20,000 bopd | 55% 45%
20,001-30,000 bopd | 60% 40%
30,001-50,000 bopd__| 63% 37%
50,001-100,000 bopd | 68% 32%

Over 100,000 bopd__| 78% 22%

For the purpose of this sub-clause, increments of profit oil shall be
calculated by considering the total crude oil produced and saved from the
contract area less the quantity of cost oil required to satisfy recoverable
costs, expenses and expenditures according to sub-clauses 27 (1) and 27

(2).

(b) Where two or more reservoirs are sufficiently close so that they
utilize the same surface installation, they shall be considered, for the
purposes of sub-clause 27(3) (a), as being one development area. When
making a proposal for the delineation of a development area and its
associated development plan, the contractor shall consider in priority the
option which is the most favourable for the Government in terms of profit
oil split.

(c) Windfall Profits : When the value of Crude Oil for any calendar
quarter calculated in accordance with clause 26 exceeds US$ 50 per bbl
FOB Mombasa(hereinafter referred to as the “Threshold Price”) then a

Production Sharing Contract Block 2B Page 44 Ministry of Energy
Confidential Block 2B PSC

Second Tier Amount is payable by the Contractor to the Government.

The Second Tier Amount will be calculated in respect of each calendar
quarter according to the following formula:

R =CSPO x 26% x (V — Threshold Price)

Where;
R is the Second Tier Amount in US Dollars;

V is the value of crude oil in U.S. dollars for that calendar
quarter calculated in accordance with Clause 26 and expressed in
US$/bbl, provided that V exceeds the Threshold Price; and

CSPO is the Contractor Share of Profit Oil for that calendar
quarter in bbl calculated pursuant to clause 27 (3) (a).

(d) The Second Tier Amount will be payable within thirty (30) days
following the end of the calendar quarter for which it is due. For the
purposes of this Contract the Second Tier Amount will be treated as an
adjustment to Profit Oil.

(e) The Threshold Price set forth in this sub-clause 27(3)(c) is USS
50/bbl F.O.B Mombasa at the....... day of.................. in any calendar
quarter the Threshold Price during that calendar quarter shall be derived
by multiplying the Threshold Price, by the number (hereinafter referred to
as the "price index") which is the sum of one (1) and the decimal
equivalent of the percentage increase in the United States Consumer
Price Index, as reported for the first time in the monthly publication
"International Finance Statistics" of the International Monetary Fund,
between the month of November 2007 and the month when such
valuation is calculated.

(4) With respect to sub-clauses 27 (1), 27 (2) and 27 (3), cost
oil and profit oil calculations shall be done quarterly on an accumulative
basis. To the extent that actual quantities, costs and expenses are not
known, provisional estimates of such data based on the adopted annual

Production Sharing Contract Block 2B Page 45 Ministry of Energy

/

A

Confidential _ Block 2B PSC

production work programme and budget under clause 24 shall be used.
Within sixty (60) days of the end of each fiscal year, a final calculation of
cost oil and profit oil based on actual crude oil production in respect of that
fiscal year and recoverable petroleum costs shall be prepared and any
necessary adjustments shall be made. ,

(5) The contractor shall be subject to and shall comply with the
requirements of the income tax laws in force in Kenya, which impose
taxes on or are measured by income or profits.

The portion of the crude oil which the Government is entitled
to take and receive under sub-clause 27 (3) shall be inclusive of all taxes
based on income or profits, including specifically tax payable under the
Income Tax Act, and dividend tax imposed by Kenya on any distribution of
income or profits by the contractor, but shall exclude the tax paid by the
contractor on behalf of petroleum service sub-contractors.

The Government agrees to pay and discharge as and when
due such taxes for account of the contractor and the Minister agrees to
furnish the contractor with proper receipts from the Government
evidencing the payment of all such taxes on contractor's behalf for each
fiscal year. The contractor shall prepare and file a Kenya income tax
return for each fiscal year within four (4) months after the close of each
fiscal year. The receipts furnished by the Minister evidencing payment of
such taxes shall correspond to the amount of taxes payable on behalf of
the contractor by the Government. The receipts shall be issued by the
duly constituted authority for the collection of Kenya income taxes and
shall be furnished within three (3) months after the date the contractor
files its Kenya income tax return for the fiscal year.

All taxes paid by the Government in the name and on behalf of
the contractor shall be considered income to the contractor for the fiscal
year to which the tax payments relate.

(6) If so directed by the Minister, the contractor shall be
obligated to lift and market part or the entire Government share of profit
oil.

Production Sharing Contract Block 2B * Page 46 Ministry of Energy

| of

Confidential Block 2B PSC

When the Minister elects not to take and receive in kind any
part of the Government share of profit oil, the Minister shall notify the
contractor three (3) months before the commencement of each semester
of a calendar year, specifying the quantity of production and such notice
shall be effective for the ensuing semester. Any sale by the contractor of
the Government share of profit oil shall not be for a term of more than one
(1) year without the Minister's consent.

The price paid by the contractor for the Government share of
profit oil shall be the price established according to clause 26. The
contractor shall pay the Government on a monthly basis, such payments
to be made within thirty (30) days after the end of the month in which the
production occurred.

(7) At a reasonable time prior to the scheduled date of
commencement of commercial production, the parties shall agree to
procedures covering the scheduling, storage and lifting of petroleum
produced from the agreed upon point of export or delivery.

(8) In the event that the contractor elects to produce a natural
gas discovery, the petroleum costs incurred by the contractor and directly
attributable to the discovery and production of such natural gas shall be
recovered from part thereof. The parties agree that the Government and
the contractor shall share the natural gas produced and saved and not
used in petroleum operations in accordance and on an equivalent basis
with the percentage allocations provided for cost recovery and production
sharing of crude oil under this clause. For this purpose, six thousand
(6000) cubic feet of natural gas at a temperature of 15 degrees centigrade
and pressure of one atmosphere shall be deemed to be equivalent to one
(1) barrel of crude oil.

28. GOVERNMENT PARTICIPATION
(1) The Government's Participation Interest during the exploration phase
will be eighteen (18%) and will be carried and paid for in full by the

Parties comprising the Contractor in proportion to their respective
Participation Interests until such time as the Government elects to convert

Production Sharing Contract Block 2B Page 47 Ministry of Energy

|

Confidential Block 2B PSC

its carried Participation Interest into a full working Participation Interest in
accordance with this Contract. From that point on, the Government shall
be responsible for all its costs in respect of the area covered by the
approved Development and Production Plan. For the avoidance of doubt,
the Government's Participation Interest in respect of the remainder of the
Contract Area shall continue to be carried and paid for by the Parties
comprising the Contractor in proportion to their respective Participation
Interests until such time as the Government elects to convert its carried
interest into a full working interest.

(2) The Government may elect to participate in the petroleum
operations in any development area and acquire an interest of up to
eighteen percent (18%) (Hereinafter referred to as "Participating
Interest") of the total interest in that development area. The Government
may participate either directly or through an appointee.

"Appointee" means a body corporate wholly owned or
controlled by the Government, and appointed for the purposes of this
contract.

(8) The Government shall exercise the right to participate by
giving notice to the contractor within six (6) months from the date the
development plan for a development area is adopted under sub-clause 20
(3). Such notice shall specify the Participating Interest that the
Government has elected in that development area. If the Government
exercises its option to participate, the contractor (or each entity |
constituting the contractor pro-rata) shall transfer to the Government that /
percentage interest specified by the Government. |

|
The Government's participation shall be effective from the |
date the development plan hereof is adopted.

(4) If the Government exercises its right to participate ina
development area, the Government and the contractor shall execute the
Participation Agreement, attached hereto as Appendix "C" and made a
part thereof, within three (3) months after notice to the contractor under
sub-clause 28 (3).

Production Sharing Contract Block 2B Page 48 Ministry of Energy

| ¥
Confidential Block 2B PSC

(5) The Government shall, in exercise of its right to participate
in a development area —

(a) Have a right to a vote in proportion to its participating
interest with respect to all decisions taken under the participation
agreement;

(b) Own and separately take and dispose of its share in the
petroleum produced and saved to which the contractor is entitled under
this contract, corresponding to its participating interest in that
development area. The Contractor shall not be obliged to market the
Government's share of petroleum corresponding to the Government's
participating interest in that development area;

(c) Assume its share of costs, expenses and obligations
incurred in respect of that development area, from the effective date of its
participation as defined in sub-clause 28 (3), pro-rata to its participating
interest;

(d) Own a participating interest share in all assets acquired for
petroleum operations in or related to the development area;

: (e) reimburse the contractor, without interest, pro-rata to the
Government participating interest, its share of all costs, expenses and

expenditure incurred in respect of the development area from the date the
development plan for that development area has been adopted to the date
the Government exercises its right to participate in that development area.

This reimbursement shall be made within three (3) months
after the Government exercises its right to participate.

Production Sharing Contract Block 2B Page 49 Ministry of Energy

i w

Confidential . Block 2B PSC

29. DOMESTIC CONSUMPTION

(1) The contractor shall have the obligation to supply in priority
crude oil for domestic consumption in Kenya and shall sell to the
Government that portion of the contractor's share of production, which is
necessary to satisfy the domestic supply requirements in accordance with
the following provisions.

(2) In each calendar year, the Minister shall notify the
contractor not less than three (3) months prior to the beginning of that
calendar year, of the domestic supply requirement. The maximum amount
of crude oil that the Minister may require from the contractor's share of
production shall be calculated each calendar quarter, and shall be equal
to the excess of total crude oil domestic consumption in Kenya multiplied
by a fraction, the numerator of which is the average crude oil production
from the contract area and the denominator of which is the total crude oil
production from all producers in Kenya, over the amount of crude oil
available to the Government from the contract area as in the form of
Government share production under clause 27 and in the form of
Government participation share under clause 28.

For the purpose of this sub-clause, "domestic consumption"
does not include crude oil refined in Kenya for export.

(3) When the contractor is obligated to supply crude oil for domestic
consumption in Kenya, the price paid by the Government shall be
calculated in accordance with clause 26. Such sales to the Government
shall be invoiced monthly and shall be paid within sixty (60) days of receipt
of the invoice, unless other terms and conditions are mutually agreed.

(4) With the written consent of the Minister the contractor may
comply with this clause by importing crude oil and exporting the same
amount, but appropriate adjustments shall be made in price and volume to
reflect transportation costs, differences in quality, gravity and terms of
sale.

(5) In this clause, "Government" includes an Appointee as

Production Sharing Contract Block 2B Page 50° Ministry of Energy

7
Confidential Block 2B PSC |

defined in sub-clause 28 (1) and "contractor" does not include the |
Government where the Government has participated under clause 28. |
|
|

Production Sharing Contract Block 2B , Page 51 Ministry of Energy

of

Confidential Block 2B PSC

PART VII BOOKS, ACCOUNTS, AUDITS, IMPORTS, EXPORTS AND
’ FOREIGN EXCHANGE

30. BOOKS, ACCOUNTS AND AUDITS

(1) The contractor shall keep books and accounts in
accordance with the accounting procedure and shall submit to the Minister
a statement of those accounts, not more than three (3) months after the
end of each calendar year.

(2) At the request of the Minister, the contractor shall appoint
an independent auditor of international standing, approved by the
Government to audit annually the books and accounts of the contractor
and report thereon; and the cost of such audit shall be at the charge of the

“contractor.

(3) The Government may audit the books and accounts within
two (2) calendar years of the period to which they relate, and shall
complete that audit within one (1) calendar year.

(4) In the absence of an audit within two (2) calendar years or
in the absence of notice to the contractor of a discrepancy in the books
and accounts within three (3) calendar years of the period to which the
audit relates the contractor's books and accounts shall be deemed
correct.

31. PREFERENCE TO KENYAN GOODS AND SERVICES

(1) The contractor, its contractors and sub-contractors shall
give preference to Kenyan materials and supplies for use in petroleum
operations as long as their prices, quantities and timeliness of delivery are
comparable with the prices, quality, quantities and timeliness of delivery of
non-Kenyan materials and supplies.

(2) The contractor, its contractors and sub-contractors shall
give preference to Kenyan contractors for services connected with
petroleum operations as long as their prices, performance and timeliness

Production Sharing Contract Block 2B Page 52 Ministry of Energy

o/

|
/
|
|
|
|
|
Confidential Block 2B PSC

are comparable with the prices, performance and timeliness of non-
Kenyan service contractors.

(3) The contractor, its contractors and sub-contractors shall
provide supplies and services from bases in Kenya where practicable.

(4) The contractor shall -

(a) on or before the beginning of each calendar year to which
it applies, submit to the Minister a tentative schedule of the contemplated
service and supply contracts with an estimated value exceeding the
equivalent of five hundred thousand United States dollars per contract, to
be let during the forthcoming calendar year, showing the anticipated
tender date and approximate value and the goods and services to be
provided;

(b) for contracts with an estimated value exceeding the
equivalent of five hundred thousand United States dollars per contract,
undertake to select its contractors and sub-contractors from adequately
qualified companies by means of competitive bidding or by another
appropriate method in accordance with good international petroleum
industry practice;

(c) as soon as practicable after their execution, provide to the Minister a
copy of each contract, requiring a payment in a currency other than Kenya
Shillings and a brief description of the efforts made to find a Kenyan
supplier or service contractor;

(d) the minimum amount specified under this sub-clause 31
(4) may be changed from time to time by mutual agreement.

32. EXPORTS AND IMPORTS

(1) Except as to the petroleum to be delivered to the
Government pursuant to the terms of this contract, the contractor shall
own and receive its share of petroleum produced from the contract area
and shall be entitled to export such petroleum without restriction and free
of taxes, charges, fees, duties or levies of any kind or to otherwise freely
dispose of the same.

o/

Production Sharing Contract Block 2B Page 53 Ministry of Energy .

Confidential Block 2B PSC

(2) The contractor and its contractors and sub-contractors

~ engaged in carrying out petroleum operations under this contract shall be
permitted to import into Kenya all the materials, equipment and supplies
including but not limited to machinery, vehicles, consumable items,
movable property and any other articles, to be used solely in carrying out
petroleum operations under this contract.

Such materials, equipment and supplies shall be exempt from
all customs duties, the contractor and its contractors and sub-contractors
shall give preference to Kenyan goods and services in accordance with
clause 31 hereof.

(3) In relation to materials, equipment and supplies imported
or to be imported pursuant to sub-clause 32 (2), when a responsible
representative of the Ministry has certified that they are to be used solely
in carrying out petroleum operations under this contractor, the contractor
and its contractors and sub-contractors shall be entitled to make such
imports without-

(a) any approval of import licence, provided, however, that an
application has been duly made;
(b) Any exchange control approval, subject to the provision of
clause 33 hereof; or.
(c) Any inspection outside of Kenya by general superintendence or
other inspecting body, acting for the time being, appointed by the
government.

(4) The actual costs of contracts for technical and other
services entered into by the contractor for petroleum operations and for
materials purchased by the contractor for use in petroleum operations
shall be recoverable, provided that those services and materials are
reasonably required for petroleum operations and provided further that the
prices paid by the contractor are no higher than those currently prevailing
in normal arm's length transactions of the open market for comparable
services and materials.

Production Sharing Contract Block 2B * Page 54 Ministry of Energy
Confidential Block 2B PSC

(5) Each expatriate employee of the contractor, its contractors
and sub-contractors shall be permitted to import and shall be exempt from
all customs duties with respect to the reasonable importation of household
goods and personal effects, including one (1) automobile provided
however that such properties are imported within three (3) months of their
arrival or such longer period as the Government may in writing determine.

(6) The contractor and its contractor and sub-contractors and
their expatriate employees may sell in Kenya all imported items which are
no longer needed for petroleum operations. However, if such imports
were exempt from customs duties, the seller shall fulfil all formalities
required in connection with the payment of duties, taxes, fees and
charges imposed on such sales.

(7) Subject to sub-clauses 12 (4) and 12 (5), contractor and its
contractors and sub-contractors and their expatriate employees may
export from Kenya, exempt of all export duties, taxes, fees and charges,
all previously imported items which are no longer required for the conduct
of petroleum operations under this contract.

(8) "Custom duties", as that term is used herein, shall include all
duties, taxes on imports (except those charges paid to the Government for
actual services rendered), which are payable as a result of the importation
of the item or items under consideration.

33. EXCHANGE AND CURRENCY CONTROLS

Clauses 33(1), 33(2) and 33(3)(c) were deleted following the repealing of
the Exchange Control Act Chapter 113 of the laws of Kenya however
clauses 33 (3) ( a), 33(3) (b) and 33 (4) have been retained as they are
still applicable.

(3) Subject to the obligation to give preference to Kenyan goods and
services as stipulated under clause 31, the contractor shall have the
right to enter all contracts and sub-contracts necessary to carry out
petroleum operations, without prior approval by the Central Bank of
Kenya or any other Government agency. The Government reserves the

* Production Sharing Contract Block 2B Page 55 Ministry of Energy

Confidential Block 2B PSC

right to inspect the records or documentation related to such contracts
and sub-contracts and, in accordance with clause 30, to appoint
independent auditors to examine the accounts of the contractor, and the
contractor shall provide a copy of such contracts within thirty (30) days
after their execution, provided however that where the Government
disputes anything in the contracts, the value in dispute shall not be
included, until, the dispute has been resolved, in

(a) the qualifying expenditure under the Income Tax Act;
(b) the Certificate of Approved Enterprise; and

(4) The Government shall grant to the contractor a certificate of
Approved Enterprise

in accordance with the Foreign Investments Protection Act, Chapter
518 of the Law

of Kenya. The amount recognized by the certificate as having been
invested shall be

the actual amount for the time being invested by the contractor as set
forth in its

books of account maintained and audited in accordance with this
contract, provided

however that the contractor shall not repatriate any proceeds of sale of
an asset

forming part of either —

(a) qualifying expenditure under the Income Tax Act;

(b) any asset subject to a Certificate of Approved Enterprise;

without written approval and the necessary amendments to the relevant
certificate, Proceeds arising from any other source may repatriate after

a senior Officer of the Ministry, duly authorized in that behalf, has
certified that such repatriation is in order.

Production Sharing Contract Block a Page 56 Ministry of Energy

Confidential Block 2B PSC _

PART VIII GENERAL

34, PAYMENTS

(1) All sums due to the Government or the contractor shall be
paid in United States dollars or other currency agreed to by the
Government and the contractor.

(2) Any late payment shall attract interest at Libor plus zero
per cent (0%) per annum.
35. ASSIGNMENT

(1) After notice to the Minister the contractor may assign part
or all of its rights and obligations under this contract to an affiliate or to an
acceptable assignee without the prior approval of the Minister, provided
such assignment shall result in the assignor and the assignee being jointly
and severally liable for all of the assignor's obligations hereunder.

(2) The contractor may only assign to a person other than an
affiliate or an acceptable assignee part or all of its rights and obligations
under this contract with the consent of the Minister, which shall not be
unreasonably withheld and which shall be granted or refused within thirty
(30) days of receipt by the Minister of the notice from the contractor that it
intends to make such an assignment but the Minister may require such an
assignee to provide a guarantee for the performance of the obligations of
the contractor.

(3) The contractor shall report to the Minister any material
changes in the corporate structure, ownership and financial position of the
contractor and its parent company.

36. MANAGER, ATTORNEY AND JOINT OPERATION AGREEMENT
(1) The contractor shall notify the Minister, before the
petroleum operations begin, of the name and address of the person

resident in Kenya who will supervise the petroleum operations, and prior
notice of any subsequent change shall be given to the Minister.

Production Sharing Contract Block 2B Page 57 Ministry of Energy
Confidential Block 2B PSC

(2) The contractor shall appoint an advocate resident in Kenya
with the power of representation in all matters relating to this contract, of
~ which appointment the Minister shall be notified before the petroleum
operations begin, and prior notice of any subsequent change shall be
given to the Minister.

(3) Where the contractor consists of more than one person,
the contractor shall deliver to the Minister a copy of the joint Operating
agreement between those persons, as soon as it is available.

37. CONFIDENTIALITY

(1) All the information which the contractor may supply to the
Government under this contract shall be supplied at the expense of the
contractor and the Government shall keep that information confidential,
and shall not disclose it other than to a person employed by or on behalf
of the Government, except with the consent of the contractor which
consent shall not unreasonably withheld.

(2) Notwithstanding sub-clause 37 (1), the Minister may use
any information supplied, for the purpose of preparing and publishing
reports and returns required by law, and for the purpose of preparing and
publishing reports and surveys of a general nature.

(3) The Minister may publish any information, which relates to
a surrendered area at any time after the surrender, and in any other case,
three (3) years after the information was received unless the Minister
determines, after representations by the contractor, that a longer period
shall apply.

(4) The Government shall not disclose, without the written
consent of the contractor, to any person, other than a person employed by
or on behalf of the Government, know-how and proprietary technology
which the contractor may supply to the Minister.

Production Sharing Contract Block 2B ~ Page 58 Ministry of Energy

Confidential Block 2B PSC

38. FORCE MAJEURE

4. In this clause, “Force Majeure” shall include Acts of God, unavoidable
accidents, acts of war or conditions attributable to or arising out of war
(declared or undeclared), laws, rules, regulations, and orders by any
government or governmental agency strikes, lockouts, or other labour or
~ political disturbances, insurrections, riots, and other civil disturbances,
hostile acts of hostile forces constituting direct and serious threat to life
and property, and all other matters or events of a like or comparable
nature beyond the control of the Party concerned, other than rig
availability. ,

2. In this clause, “Force Majeure” means an occurrence beyond the
reasonable control of the Minister or the Government or the contractor
which prevents any of them from performing their obligation under this
contract ,

3. Where the Minister, the Government or the Contractor is prevented
from complying with this contract by force majeure, the person affected
shall promptly give written notice to the other and the obligations of the
affected person shall be suspended, provided that the person shall do all
things reasonably within its power to remove such cause of force
majeure. Upon cessation of the force majeure event, the person no
longer affected shall notify the other person.

4. Where the person not affected disputes the existence of force majeure,
that dispute shall be referred to arbitration in accordance with clause 41.

5. Where an obligation is suspended by force majeure for more than one
(1) year, the parties may agree to terminate this contract by notice in
writing without further obligations.

6. Subject to sub-clause 38 (4), the term of the contract shall be
automatically extended for the period of the force majeure.

Production Sharing Contract Block 2B Page 59 Ministry of Energy

Confidential Block 2B PSC

39. WAIVER

A waiver of an obligation of the contractor shall be in writing, signed
by the Minister, and no waiver shall be implied if the Minister does not
exercise a remedy under this contract.

40. GOVERNING LAW

(1) This contract shall be governed by, interpreted and
construed in accordance with the Laws of Kenya.

(2) The contractor agrees that it will obey and abide by all laws
and regulations in force in Kenya.

(3) If after the effective date of this contract the economic
benefits of a party are substantially affected by the promulgation of new
laws and regulations, or of any amendments to the applicable laws and
regulations of Kenya, the parties shall agree to make the necessary
adjustments to the relevant provisions of this contract, observing the
principle of the mutual economic benefits of the parties.

41. ARBITRATION

(1) Except as otherwise provided in this contract, any question
or dispute arising out of or in relation to or in connection with this contract
shall, as far as possible, be settled amicably. Where no settlement is
reached within thirty (30) days from the date of the dispute or such a
period as may be agreed upon by the parties, the dispute shall be referred
to arbitration in accordance with the UNCITRAL arbitration rules adopted
by the United Nations Commission on International Trade Law.

(2) The number of arbitrators shall be three (3) and shall be

appointed as follows --

(a) each party shall appoint one (1) arbitrator and so notify the
other party of such appointment and those two (2) arbitrators shall appoint
the third arbitrator.

Production Sharing Contract Block 2B Page 60 Ministry of Energy

A
Confidential Block 2B PSC

(b) if any of the arbitrators shall not have been appointed
within thirty (30) days, either party may request in writing the Secretary-
General of the International Centre for Settlement of Investment Disputes
to appoint the arbitrator or arbitrators not yet appointed and to designate
an arbitrator to be the Chairman of the arbitral tribunal. The Secretary-
General shall forthwith send a copy of that request to the other party.

The Secretary-General shall comply with the request within
thirty (30) days from the receipt thereof or such longer period as the

parties may agree.
The Secretary-General shall promptly notify the parties of any

appointment or designation made by him pursuant to the aforesaid
request.

(c) Arbitrators shall be chosen from countries other than those
of which the parties are nationals.

(d) If an arbitrator fails or is unable to act, his successor will be
appointed in the same manner as the arbitrator whom he succeeds.

(3) The arbitration shall take place in Nairobi, Kenya and shall
be in English.

(4) The decision of the majority of the arbitrators shall be final
and binding on the parties.

(5) Any judgement upon the award of the arbitrators shall be
enforceable in any court of competent jurisdiction,

42, ABANDONMENT AND DECOMMISSIONING OPERATIONS

42(1) Decommissioning Costs
(a) The Decommissioning Plan is to form part of the development plan,

and shall include a schedule for the amortization of costs and cost
recovery of costs, which are estimated to be incurred when the

Production Sharing Contract Block 2B Page 61 Ministry of Energy

| v
Confidential Block 2B PSC

development is decommissioned.

“Decommissioning Plan’ means the plan for the decommissioning,
abandonment, recovery and removal, or if applicable re-deployment, of
wells, flow lines, pipelines, facilities, infrastructure and assets related to
Petroleum Operations.

(b) The Contractor shall exercise its good faith judgment to book sufficient
accruals for future abandonment and decommissioning operations to
cover the expenses which are expected to be incurred under the
Decommissioning Plan. Contractor shall examine on an annual basis, the
estimated costs of abandonment and decommissioning operations and, if
appropriate, revise them.

(c) The Contractor shall commence booking accruals for abandonment
and decommissioning costs in the first calendar quarter in which the ratio
of cumulative production to overall recoverable reserves reaches 60%,
unless otherwise agreed in the development plan.

(d) All abandonment and decommissioning costs shall be recovered as
Petroleum Costs at the time that the accrual is entered in the books.

(e) Contractor shall book an accrual on a calendar quarter basis for the
amount of future abandonment and decommissioning costs according to

the following formula:
FTA = (ECA — AFB) X CPP/PRR

Where:

FTA is the amount to be accrued for future abandonment and
decommissioning costs in respect of the relevant calendar quarter.

EGA is the total estimated cost of abandonment and decommissioning
operations established pursuant to this Abandonment and
Decommissioning Clause.

CPP is the volume of Petroleum produced during the calendar quarter in
which the abandonment and decommissioning accrual was booked.
PRR is the Contractor’s estimated remaining recoverable reserves at the

Production Sharing Contract Block 2B Page 62 : Ministry of Energy

/
Confidential . Block 2B PSC

end of the calendar quarter in which the abandonment and
decommissioning accrual was booked; as such estimates may be
revised by Contractor from time to time.

AFB is the accrued abandonment and decommissioning cost balance at
the end of the previous calendar quarter.

42(2) Commencements of Abandonment and Decommissioning
Operations

(a) Abandonment and decommissioning will be scheduled to occur after
a discovery reaches its Economic Limit. “Economic Limit’ shall mean
that point in the life of field where expected Revenue to Contractor from
Petroleum Operations is insufficient to cover the operating costs to
continue Petroleum Operations in accordance with the requirements of
the Contract. In addition, “Revenue” means the expected revenues
derived from the sale of Petroleum together with any firm tariff income
earned by the field facilities, if any.

(b) On or before the start of the 720 calendar day period prior to the
expected date of abandonment and decommissioning, the Minister shall
notify Contractor which of the facilities and assets identified in the
development and production program shall not be abandoned and
decommissioned, but which shall revert to the ownership of the
Government in accordance with Clause 12 of this Contract. No further
funds to cover abandonment and decommissioning costs shall be
reserved or accrued for the facilities and assets so identified and a
corresponding adjustment shall be made, if necessary, by Contractor.

(c) If, the Minister decides not to use the said assets, he shall have the
right to require the Contractor to remove them at the latter's expense in
accordance with the said Decommissioning Plan, it being understood that
the abandonment and decommissioning operations shall be carried out by
the Contractor in accordance with good international petroleum industry
practice, this Contract and in accordance with the time schedule and
conditions defined in the Decommissioning Plan which shall have been
approved. ‘

Production Sharing Contract Block 2B *Page-63 Ministry of Energy

”

Confidential Block 2B PSC

42 (3) Abandonment and Decommissioning upon Termination of
Development Area

(a) If Contractor recommends abandonment and or decommissioning of
facilities assets or wells belonging to it in connection with a termination
of an Development Area, pursuant to Clause 3(5) of the Contract, the
Government may elect to take ownership of and continue using such
facilities, assets and wells by giving Contractor written notice of such
decision within sixty (60) calendar days of the Government's receipt of
Contractor's notice of relinquishment. Upon so notifying Contractor,
which notification is effective as of the effective date of Contractor's
relinquishment, the Government shall take ownership of, and be
responsible for, abandonment and decommissioning such facilities,
assets and wells.

If Government does not elect to continue using such facilities, assets or
wells, Contractor shall be responsible for their abandonment and
decommissioning upon termination of the Contract or of the
Development Area within the corresponding Development area, if earlier.
Contractor may in consultation with Government defer the abandonment
and decommissioning operations for a reasonable length of time if this
would result in operational efficiencies, which minimize the cost for all
parties.

42 (4) Facilities, Assets and Wells, Which the Government Continues to
Use

With respect to any facilities, assets or wells which the Government
elects to own pursuant to this Contract or pursuant to these
Abandonment and Decommissioning provisions:

(a)The Government shall conduct such continued use and/or abandon or
decommission in accordance with generally accepted international
petroleum industry practice and in such a manner that does not interfere
with continuing Petroleum Operations, and

(b)The Government may abandon and decommission such facilities,
assets and wells as and when the Government decides.

Production Sharing Contract my Page 64 Ministry of Energy

Confidential Block 2B PSC

42 (5) Disbursements of Funds for Abandonment and Decommissioning

Costs

(a) The Contractor will advise the Government on an annual basis its
best estimate of the projected date of abandonment and
decommissioning of the discovery based on the then current estimate of
when the Economic Limit will be reached according to the then current

production forecast and realized oil prices.

(b) As and when the Contractor commences booking accruals pursuant
to these provisions, the Contractor will cause the accrued costs of
abandonment and decommissioning operations to be set aside ina
separate US$ interest bearing escrow account in the joint names of the
Contractor and the Government, established at a mutually acceptable
financial institution in London, England to be used solely for paying the
decommissioning costs. The account is to be funded on a quarterly
basis by each entity constituting the Contractor and the Government in
proportion to each such entity's then current participating equity interests
in the Contract out of its share of ongoing cost oil and profit oil
attributable to the Contractor and the Government entities, or by cash
payment if production is insufficient. A final reconciliation shall be
submitted to all Contractor parties and the Government following
completion of all abandonment and decommissioning operations and
adjustments made in accordance with the Clause below.

42 (6) Adjustments to Accruals for Abandonment and Decommissioning
Costs

(a) If excess accruals which were booked for abandonment and
decommissioning costs remain following completion of all abandonment
and decommissioning operations, then such excess funds shall be
distributed to Contractor and Government in the same proportion as the
cumulative profit oil distribution to Government and Contractor under.
Clause 27 of the Contract during the years that the accruals for
abandonment and decommissioning costs were booked by Contractor.

(b) Any abandonment and decommissioning cost accruals which have

Production Sharing Contract Block 2B Page 65 Ministry of Energy

/
\ *

Confidential Block 2B PSC

- peen booked for purposes of removing facilities or assets that the
Government decides should not be removed shall be paid by Contractor
to Government concurrently with the transfer of ownership of such
facility, asset or well to the Government. The Government represents
that the transferred funds shall only be used in conjunction with its
abandonment and decommissioning operations.

If amounts accrued for abandonment and decommissioning costs
are insufficient to complete abandonment and decommissioning
activities, additional funds for such activities shall be provided from a
portion of Crude Oil which Contractor is entitled to receive under the
Contract from any development area, or if no production is available, by
cash payment by the entities constituting Contractor and the
Government in the same ratio as would be applicable for distribution of
excess amounts under Clause (a) of this Clause 27.

43. NOTICES
(1) Any notice and other communication under this contract shall be
in writing and shall be delivered by hand, sent by registered post, or by
telegram or telex to the following address of the other.

To the Government:
Ministry of Energy: FAO Hon. Minister of Energy
Nyayo House
Kenyatta Avenue
P O Box 30582.00100
Nairobi, Kenya
Tel 00254 20 310 112
Fax 00254 20 228 314

To the Contractor, °

FAO Mike Devji, President, C.E.0
Lion Petroleum Inc;

400-595 Burrard Street

Vancouver British Columbia,
CANADA V6E 3X2

Tel. 604-684-4601, Fax 604-715-4650

Production Sharing Contract Block 2B , Page 66 Ministry of Energy.
Confidential Block 2B PSC

(2) Anotice shall be effective on receipt.

(3) Any notice given by telex or telegram shall be promptly
confirmed by letter signed by the party giving the notice.
The Government and the contractor may at any time and from time to
time change its authorized representative or its address herein on giving
the other ten (10) days notice in writing to such effect.

44. HEADING AND AMENDMENTS

(1) Headings are inserted in this contract for convenience only and shall
not affect the construction or interpretation hereof.

(2) This contract shall not be amended, modified or supplemented
except by an instrument in writing signed by the parties.

Signed on the day and year first before written:

For the Govern

The Minister _| ,— em |

Signature - = ns 6 AAG ls ee hh eee

Name Ruger Wnesaes
Title tet raISPrAc -

In the Presence of:

Witness

Signature... %

Name

Title Nb OS

For the Contractor: ey, ;
Signature:............TORIMPf.. bese

Name feur heya Midi kur

Production Sharing Contract Block 2B Page 67 x Ministry of Energy

Confidential Block 2B PSC

LEH COUMEL

Title ...

In the Presence of:
Witness

Signature Tehseh an
Name ....- Dane de An. Romer

Title ...... ASP ATION.... LIM AH ASE.

Note: Appendices to each petroleum agreement relates will

Identify the block to which the petroleum agreement related (Appendix
“A’)

Provide for the accounting procedures to be followed by the contractor
(appendix “B”) ; and

Specify the terms and conditions of participation (Appendix'C”)

Production Sharing Contract Block 2B Page 68 Ministry of Energy
Confidential

Block 2B PSC

APPENDIX “A”

THE CONTRACT AREA
(The Area to which the Petroleum Agreement relates)

Coordinates

POINT LONGITUDE

BLOCK 28
M5 4° 46.74°E
M6 30° 20 52.49°E
M8 3°! 00.00°E
Mo 4° 5 46.74°E

AREA = 7806.53 SQ KM

Production Sharing Contract Block 2B

or at

of 20

01° 00'

or 00
Ministry of Energy

LATITUDE

04.22'N N
4837'N N
00.00'N N
1694'N N

69
Confidential Block 2B PSC |
|

APPENDIX "B"

ACCOUNTING PROCEDURE
TABLE OF CONTENTS

PART | - GENERAL PROVISIONS
|

4.1 - Interpretation.
4.2 - Accounting obligations of the contractor.
4.3 - Language and units of accounts.
1.4 - Audits.
4.5 - Revision of accounting procedure. |

PART Il - COSTS, EXPENSES, EXPENDITURE AND CREDITS OF
THE CONTRACTOR /

2.1 - Surface rights.
2.2- Labour and related costs. |
2.3 - Materials.

2.4- Transportation and employee relocation costs.
2.5 - Services. |
2.6 - Damage and losses to joint property.

2.7 - Insurance. ’

2.8 - Legal expense.

2.9 - Duties and taxes.

2.10 - Offices, camps and miscellaneous facilities.
2.11 - General and administrative expenses. |
2.12 - Other expenditure. |
2.13 - Credits under the Contract. |
2.14 - No duplication of charges and credits.

Production Sharing Contract Block 2B Ministry of Energy . 70

a

Confidential Block 2B PSC

PART Ill - FINANCIAL REPORTS TO THE MINISTER

PART | - GENERAL PROVISIONS

The purpose of this accounting procedure is to establish
methods and rules of accounting for petroleum operations and the
principles set forth herein shall apply to petroleum operations pursuant to
the production sharing contract (hereinafter referred to as the "Contract"),
to which this Appendix is attached.

4.1 - INTERPRETATION
4.1.1 - DEFINITIONS

"Joint account" means the set of accounts maintained by the
operator to record all expenditure and other transactions under the
provisions of the contract. Such accounts will distinguish between
exploration, evaluation, development and production costs. After adoption
of a development plan a separate joint account shall be maintained for
each development area.

"Joint property" means all property acquired and held in
connection with petroleum operations under the contract,

"material" means personal property, including supplies and
equipment, acquired and held for use in petroleum operations;

“Controllable material" means material which the operator
subjects to record control and inventory. A list of types of such material
shall be furnished to the Government and non-operator(s);

"Operator" means the party designated to conduct the
petroleum operations;

"Non-operator" means the entities constituting the contractor
other than the operator, and-the Government when it participates.

Production Sharing Contract Block 2B | Ministry of Energy 71
Confidential Block 2B PSC

Words not defined herein, but which are defined in the
contract, shall have the meanings ascribed to them therein.

1.1.2 - PRECEDENCE OF DOCUMENT

In the event of conflict between the provisions of this
accounting procedure and the provisions of the contract, the provisions of
the contract shall prevail.

4.2 - ACCOUNTING OBLIGATIONS OF THE CONTRACTOR

4.2.1. The-contractor shall maintain financial accounts
necessary to record in reasonable detail the transactions relating to
petroleum operations which shall be prepared in accordance with
generally accepted standards of the international petroleum industry, as
more particularly, but not exclusively set out in this accounting procedure.

4.2.2. The contractor shall provide the Government with a
description of its accounting classifications and the contractor shall use
such classifications when preparing its accounts.

4.2.3. The contractor shall provide details of the financial
accounts in the form of monthly statements which shall -

(a) Reflect all charges and credits related to petroleum
operations;

(b) Be prepared on accrual basis so that expenditure is -
recorded as incurred when title to goods passes or when work is

executed; and
(c) Present the total accounts for the contract area and each

development area and the share of each non-operator.
1.3, - LANGUAGE AND UNITS OF ACCOUNTS

4.3.1. All books of account shall be maintained in the English
language and in United States dollars. Where necessary for clarification,
the contractor may also maintain accounts and records in other language
and currencies.

4.3.2. It is the intent of this accounting procedure that neither
the Government nor the contractor should experience an exchange gain
or loss at the expense of, or to the benefit of, the other. However, should
there be any gain or loss from exchange of currency, it will be credited or
charged to the accounts under the contract.

Production Sharing Contract Block 2B Ministry of Energy 72

yw 0

Confidential Block 2B PSC

4.4, - AUDITS AND INSPECTION RIGHTS OF THE GOVERNMENT

1.4.1. The Government, upon at least thirty (30) days’
advance written notice to the contractor, shall have the right at its sole
expense to audit the joint account and related records for any calendar
year or portion thereof within the twenty-four (24) month period following
the end of such year. Notice of any exception to the contractor's accounts
of any calendar year must be submitted to the contractor within three (3)

years from the end of such year.

4.4.2. For the purposes of auditing, the Government may
examine and verify, at reasonable times, all charges and credits relating to
the petroleum operations such as books of account, accounting entries,
material records and inventories, vouchers, payrolls, invoices and any
other documents, correspondence and records necessary to audit and
verify the charges and credits. Furthermore, the auditors shall have the
right in connection with such audit, to visit and inspect at reasonable
times, all sites, plants, facilities, warehouses and offices of the contractor
directly or indirectly serving the petroleum operations including visiting
personnel associated with those operations.

1.4.3, All adjustments resulting from an audit agreed shall be
rectified promptly in the contractor's accounts. Any unresolved dispute
arising in connection with an audit shall be referred to arbitration in

accordance with clause 41 of the contract.
1.4.4. At the request of the Minister, the contractor shall

appoint an independent auditor of international standing approved by the
Minister to audit annually the accounts and records of the petroleum
operations and report thereon, and the cost of such audit and report shall

be chargeable to the joint account.
4.5. - REVISION OF ACCOUNTING PROCEDURE

1.5.1. By mutual agreement between the Government and the
contractor, this accounting procedure may be revised from time to time by
an instrument in writing signed by the parties.

4.5.2. The parties agree that if any procedure established
herein proves unfair or inequitable to any party, the parties shall meet and

Production Sharing Contract Block 2B Ministry of Energy 73

A a Nal

|
|
|
.
Confidential Block 2B PSC

in good faith endeavour to agree on the changes necessary to correct that
unfairness or inequity.

PART II - COSTS, EXPENSES, EXPENDITURE AND CREDITS OF
THE CONTRACTOR

Subject to the provisions of the contract, the contractor shall
bear and pay the following cost and expenses necessary to conduct
petroleum operations. Such petroleum costs are recoverable by the
contractor in accordance with the provisions of the contract.

2.1, - SURFACE RIGHTS

2.1.1. All direct costs necessary to acquire and to maintain
surface right to the contract area when such costs are paid by the
contractor according to the provisions of the contract.

2.2. -LABOUR AND RELATED COST

2.2.1. Salaries and wages of employees of the operate and its
affiliate(s) for portion of their time spent performing management,
administrative, legal, accounting, treasury, tax, employee relations,
computer services, engineering, geological, and all other functions for the
benefit of petroleum operations, whether temporarily or permanently
assigned to the contract area, as well as the cost of employee benefits,
customary allowances and personal expenses incurred under the usual
practice of the operator.and its affiliate(s) and amount imposed by
governmental authorities, which are applicable to such employees.

2.3. - MATERIAL

2.3.1. Value of material charged to the accounts contract. The
cost of material, equipment and supplies purchased or furnished by the
operator for use in petroleum operations shall be charged to the joint
account on the basis set forth below. So far as it is reasonably practical
and consistent with efficient and economical operations, only such
material shall be purchased for or transferred to the joint property as may
be required for immediate use and /or for approved work programmes and
the accumulation of surplus stock shall be avoided.

Production Sharing Contract Block 2B Ministry of. Energy 74

a,

A | Nea
Confidential Block 2B PSC

2.3.1.1. Except as otherwise provided in sub-part 2.3.1.2
below, material purchased, leased or rented shall be charged at the actual
net cost incurred by the operator. "Net cost" shall include, but shall not be
limited to, such items as vendor's invoice price, transportation, duties, fees
and applicable taxes less all discounts actually received.

2.3.1.2. Material purchased or transferred from the contractor
or its affiliate(s) shall be charged at the prices specified here below:

(a) New material (condition "A") shall be valued at the current
international net cost which shall not exceed the price prevailing in normal
arm's length transactions on the open market.

(b) Used material (conditions "B", "C" and "D").

(i) Material which is in sound serviceable condition and
is suitable for reuse without reconditioning shall be classified as condition
"B" and priced at seventy-five percent (75%) of the current price of new
material defined in (a) above.

(ji) Material which cannot be classified as condition "B"
but which after reconditioning will be further serviceable for its original
function shall be classified as condition "C" and priced at fifty per cent
(50%) of the current price of new material as defined in (a), above. The
cost of reconditioning shall be charged to the reconditioned material
provided that the value of condition "C" material plus the cost of
reconditioning do not exceed the value of condition "B" material.

(iii) Material which cannot be classified as condition "B"
or condition "C" shall be classified as condition "D" and priced at a value
commensurate with its use.

2.3.2. - INVENTORIES

2.3.1.1. At, reasonable intervals, inventories shall be taken by
the operator of all controllable material. The operator shall give ninety (90)
days' written notice of intention to take such inventories to allow the
Minister and non-operator(s) to be represented when any inventory is
taken. Failure of any party to be represented after due notice given shall

bind such party to accept the inventory taken by the operator.

Production Sharing Contract Block 2B Ministry of Energy 75

1 Wal

Confidential Block 2B PSC

2.3.2.2. The operator shall clearly state the principles upon
which valuation of the inventory has been based.

2.3.2.3. Whenever there is a sale or change of interest in the
joint property, a special inventory may be taken by the operator, provided
the seller and/or purchaser of such interest to bear all of the expense
thereof. In such cases, both the seller and the purchaser shall be entitled
to be represented and shall be governed by the inventory so taken.

2.4. - TRANSPORTATION AND EMPLOYEE RELOCATION COSTS

2.4.1. Transportation of material and other related costs such
as origin services, expediting, crating, dock charges, forwarder's charges,
surface and air freight, and customs clearance and other destination
services.

2.4.2. Transportation of employees as required in the conduct
of petroleum operations, including employees of the operator's affiliate(s)
whose salaries and wages chargeable under subparts 2.2.1 and 2.5.2.

2.4.3. Relocation costs of the contract area vicinity of
employees permanently or temporarily assigned to petroleum operations.
Relocation costs from the contact area vicinity, except when an employee
is reassigned to another location classified as a foreign location by the
operator. Such costs include transportation of employee’ families and their
personal and household effects and all other relocation cost in
accordance with the usual practice of the operator and its affiliate(s).

2.5. - SERVICES

2.5.1. The actual cost of contract services, professional
consultants, and other services performed by third parties other service
provided by the contractor or its affiliate(s), but the prices paid by the
contractor shall not be higher than those generally charged for
comparable services.

2.5.2. Costs of technical services, such as but not limited to,
engineering, and related data processing, performed by the contractor
and its affiliate(s) for the direct benefit of petroleum operations,
engineering, and related data processing, performed by the contractor

Production Sharing Contract Block 2B Ministry of Energy 16

wy
Confidential Block 2B PSC

provided such cost shall not exceed those currently prevailing if performed
by third parties in normal arm's length transaction for like services.

2.5.3. Costs of use of equipment and facilities for the direct
benefit of the petroleum operations, furnished by contractor or its
affiliate(s) at rate commensurate with the costs of ownership, or rental,
and the cost of operation thereof, but such rates shall not exceed those
currently prevailing in the general vicinity of the contract area in normal
arm's length transactions on the open market for like services and
equipment. .

2.6. - DAMAGES AND LOSSES TO JOINT PROPERTY

2.6.1. All costs or expenses necessary for the repair or
replacement of joint property resulting from damages or losses incurred
by fire, flood, storm, theft, accident, or any other cause, except insofar as
those costs and expenses are caused by the wilful misconduct of the
operator. The operator shall furnish the Government and non-operator(s)
written notice of damages or losses for each damages or loss in excess of
fifty thousand U.S. dollars (U.S. $50,000) as soon as after the loss as
practicable.
2.7. - INSURANCE

2.7.1. Premium for insurance required under the contract,
provided that a party not participating in such insurance shall not share in
the cost unless such insurance is compulsory under the laws of Kenya
and provided further that if such insurance is wholly or partly paced with
an affiliate of the contractor such premium shall be recoverable only to the
extent generally charged by competitive insurance companies other than
an affiliate of the contractor.

2.7.2. Actual expenditure incurred in the settlement of all
losses, claims, damages, judgments, and other expenses for the benefit
of the petroleum operations.

2.8. - LEGAL EXPENSES

2.8.1. All costs or expenses of litigation or legal service
otherwise necessary or expedient for the protection of the joint property or
other interest in the contract area, including but not limited to legal
counsel's salaries and fees, court costs, cost of investigation or procuring
evidence and amounts paid in settlement or satisfaction of any such
litigation or claims. These services may be performed by the operator's

Production Sharing Contract Block 2B Ministry of Energy 77

1 yw vr
Confidential ‘ Block 2B PSC

legal staff or an outside firm as necessary.

2.9. - DUTIES AND TAXES

2.9.1. All duties, taxes (except taxes based on income), fees,
and governmental assessments of very kind and nature which have been
paid by the operator with respect to the contract.

2.10. - OFFICE, CAMPS AND ADMINISTRATIVE EXPENSES

2.10.1. Cost of establishing, maintaining and operating any
offices, sub offices, camps, warehouse, housing and other facilities
directly serving petroleum operations. The cost shall be allocated to the
operations served on an equitable basic.

2.11. - GENERAL AND ADMINISTRATIVE EXPENSES

2.11.1. These charges shall be made monthly for services of
all personnel and offices of the operator and its affiliate(s) outside Kenya
and those not otherwise provided herein. It shall include service and
related office cost of personnel performing management, administrative,
legal, accounting, treasury, tax, employee relations, computer service,
purchasing, engineering, geological, geophysical, and all other functions
for the direct benefit of petroleum operations. The charge shall be made

as follows:

This charge will be at the provisional rate of three percent
(3%) of total costs per month during any period in which exploration
operations are being conducted. For the period commencing on the date
that the contractor reports a commercial discovery to the Government as
required in clause 19(5) of the contract until the contract is terminated the
provisional rate shall be three percent (3%) of total costs per month.

The provisional charges for such costs are based upon
operator's cost experience and estimates of cost to be incurred in conduct
of the petroleum operations, and are subject to quarterly adjustment as
operator's costs indicate are necessary and equitable. Within ninety (90)
days following the end of each quarter, the operator shall determine the
actual cost incurred in performing such services, and shall charge or
credit the joint account for the difference between the actual cost
incurred for the quarter and the provisional rate charge during the quarter.

On request of the Government or a non-operator, the operator shall

Production Sharing Contract Block 2B Ministry of Energy 2B

Confidential Block 2B PSC

make available at its home offices all supporting documents used for the
determination of the charges. Such documents shall include but shall not
be limited to time allocation reports prepared by employees providing
services described in subpart 2.11.1., cash vouchers supporting cash
expenses included in overhead pool, inter-company billing supporting
charges for services provided by operator's affiliates (e.g. building rentals,
telecommunications paid by the operator's parent company), summary or
impersonalized computer run supporting salaries, wages and employee
benefits and other such documents as may be mutually agreed.

2.12. - OTHER EXPENDITURE

2.12.1. Other reasonable expenditure not covered or dealt
with in the forgoing provisions, which are incurred by the operator and its
affiliate(s) for the necessary, proper, economical and efficient conduct of
petroleum operations.

2.12.2. Interest incurred on loans raised by the contractor for
capital expenditure in petroleum operations under the contract at rate not
exceeding prevailing commercial rates may be recoverable as petroleum

costs.

2.13, - CREDITS UNDER THE CONTRACT
The net proceeds of the following transaction will be credited

to the account under the contract -
(a) The net proceeds of any insurance or claim in connection
with the petroleum operations or any assets charged to the accounts

under the contract;

(b) Revenue received from outsiders for the use of property or
assets charged to the accounts under the contract;

(c) Any adjustment received by the contractor from the
suppliers/manufactures or their agents in connection with defective
equipment or material the cost of which was previously charged by the
contactor under the contract;

(d) Rentals, refunds or other credits received by the contractor
which apply to any charge which has been made to the accounts under
~ the contract;

Production Sharing Contract Block 2B Ministry of Energy 79

! of Wy

Confidential Block 2B PSC

(e) Proceeds from all sales of surplus material or assets
charged to the account under the contract; and

(f) The prices originally charged to the accounts under the
contract for inventory materials subsequently exported from Kenya.

2.14. - NO DUPLICATION OF CHARGES AND CREDITS

Notwithstanding any provision to the contrary in this
accounting procedure, it is the intention that there shall be no duplication
of charges or credits in the accounts under the contract.

PART III - FINANCIAL REPORTS TO THE MINISTER

3.1. The reporting obligations provided for in this Part shall,
unless the country is stated, apply to the operator.

3.2. The operator shall submit annually to the Minister the
following:

3.2.1. The annual work programme and budget three(3)
months before the beginning of the year to which they apply and the
budget shall be analyzed by item within the exploration programme,
evaluation programme, development programme and production
programme and show for each major budget item, with reasonable detail,
the following:-

(a) Latest forecast cumulative costs anticipated at the start of
the budget year;

(b) Cumulative expenditure anticipated at the end of each
quarter of the budget year; and

(c) Expenditure anticipated in future years to complete the
budget item.

3.2.2. A schedule of the service and supply contracts, to be let
during the forthcoming year which require payment in foreign currency
exceeding the equivalent of five hundred thousand U.S. dollars (U.S.
$500,000.00) per contract, showing the anticipated tender date and

Production Sharing Contract Block 2B Ministry of Energy 80

f l/

Confidential Block 2B PSC

approximate value and the goods or services to be provided;

3.2.3. The audit report required by sub-part 1.4.4. of this
accounting procedure, stating whether in the opinion of the auditors of the

~ contract-

(a) The last annual expenditure report records the expenditure
of the contractor truly and fairly in accordance with the provisions of the

contract;

(b) The reports on petroleum revenue submitted truly and
fairly determined the arm's length value of disposals of petroleum during
the year.

3.3. the operator shall submit quarterly within thirty (30) days

of each quarter to the Minister:
3.3.1. a report of expenditure and receipts under the contract

analyzed by budget item showing-
(a) Actual expenditure and receipts for the quarter in question;
(b) Actual cumulative cost to date;
(c) Latest forecast cumulative cost at the year end;

(d) Variations between budget costs and actual costs, and
explanations thereof, and

(e) With effect from adoption of the development plan, the

total payroll costs segregated between Kenyan and non-Kenyan
personnel and the total expenditure segregated between Kenyan and

non-Kenyan goods and services.

3.3.2.A cost recovery statement containing the following
information-

(a) Recoverable petroleum costs carried forward from the
previous quarter, if any;

(b) Recoverable petroleum costs incurred and paid during the
quarter;

Production Sharing Contract Block 2B Ministry of Energy 81

1
Than
Confidential Block 2B PSC

(c) Total recoverable petroleum costs for the quarter (a) plus
(b) above);

(d) Quantity and value of cost oil taken and separately
disposed of by the contractor for the quarter;

(e) Amount of petroleum recovered for the quarter;

(f) Amount of recoverable petroleum costs to be carried
forward into the next quarter, if any; and

(g) Value of Government's share of production taken by the
contractor pursuant to clause 27 of the contract.

3.4. A copy of each contract for goods or services, requiring a
foreign currency payment, shall be provided to the Minister as soon as
practicable after its execution, together with a contract summary

containing-

(a) A description of the goods or services to be provided;
(b) The approximate consideration for the contract;

(c) The names of proposed bidders, contractors or suppliers;
and

(d) a brief description of the efforts made to find a Kenyan
supplier or contractor including the names of businesses considered and

the reasons for rejecting them.
3.5. After the commencement of production the operator shall,

within fifteen (15) days after the end of each month, submit a production
report to the Minister showing for each development area the quantity of

petroleum -

(a) Held in stocks at the beginning of the month
(b) Produced during the month

(c) Lifted, and by whom,

Production Sharing Contract Block 2B Ministry of Energy 82

1
w.

Confidential Block 2B PSC i

(d) Lost and consumed in petroleum operations, and
|

(e) Held in stocks at the end of the month.

3.6. A lifting party shall submit, within fifteen (15) days after
the end of each month, a report to the Minister stating- |

(a) The quantities and sales value of arm's length petroleum
sales made in that month;

(b) The quantities, sales value and arm's length value of |
disposals of petroleum other than by sale at arm's length during the |
month; and

(c) The total petroleum revenue for that month.

Ministry of Energy 83

Production Sharing Contract me /
Confidential Block 2B PSC

APPENDIX "C"

PARTICIPATION AGREEMENT
TABLE OF CONTENTS

4 - Interpretation

2 - Participation interests and commencement
3 - Operator and duties of operator

4 - Operating committee and work programmes
5 - Costs and expenses

6 - Payments to operator

7 - Material and equipment :

8 - Relationship of the parties and tax provisions
9 - Surrenders and transfers

10 - Disposal of production

11 - Sole risk operations

42 - Confidentiality

13 - Liability

14 - Governing law

15 - Arbitration

46 - Force majeure

17 - Notices

18 - Term

49 - Final provisions

Exhibit "A"-Accounting procedure.

84
Production Sharing Contract Block 2B Ministry of Energy

Confidential . Block 2B PSC

PARTICIPATION AGREEMENT

This Participation Agreement, made and entered into on this
ceeseeeeseseeeeseatens day Of.........-:1ess1+++++-2008 by and between the
Government of the Republic of Kenya (hereafter referred to as the
"“Government") represented for the purpose of this agreement by the
Minister for the time being responsible for energy (hereinafter referred to
as the "Minister") and Platform Resources Inc., incorporated under of the
Laws of Canada and having established a place of business at 2800,
350 — 7". Ave. S.W. Calgary, Alberta. Canada T2P 3N9. (hereinafter
referred to as the "Contractor").

WHEREAS the Government and the Contractor have entered
into a production-sharing contract (referred to as the "Contract"), to which
this Appendix is attached;

WHEREAS the Government may decide to exercise its option
under clause 28 of the Contract; and

WHEREAS the Parties wish to set forth the terms and
conditions under which the Government has agreed to participate in the
Petroleum Operations in the event such an option is exercised;

NOW, THEREFORE, the Parties agree as follows:

4 - INTERPRETATION
1. In this participation Agreement, words in the singular
includes the plural and vice versa, and except where the context
otherwise requires:

"AFE" means an authorization for expenditure;

"Government" includes an appointee as defined in sub clause
28 (2) of the Contract;

"Joint account" means the accounts maintained by the
operator to record all transactions related to operations in the participation
area under this Participation Agreement;

85
Production Sharing Contract Block 2B Ministry of Energy

A 4 MA

Confidential Block 2B PSC

"Joint property" means all property acquired and held for use
in connection with operations under this Participation Agreement;

"Non-operator" means a party other than the operator;

"Operating committee” means the committee established by
Article 4 hereof;

"Operator" means the party designated to conduct the
petroleum operations, pursuant to Article 3 hereof and its successors;

“Participating interest" means the respective undivided interest
of each of the parties as it may exist at any given time in the participation
area and under this Participation Agreement;

"Participation area" means a development area in which the
Government elects to participate under the Contract;

"Participation dates" means the effective date of participation
by the Government as defined in sub clause 28 (3) of the Contract;

"Participation work programme" means a programme of the
petroleum operations under this Participation Agreement;

"Parties" means, collectively, the Government and the entities
consulting the Contractor, their respective successors or assignees.”
party" means anyone of the parties;

"Year" means calendar year.

2. Words not defined in this Participation Agreement but which
are defined in the Contract have the meanings given to the in the
Contract.

3, In the event of any conflict between the Contract and this
Participation Agreement, Contract shall prevail and this Participation
Agreement shall be deemed amended accordingly.

2. PARTICIPATING INTERESTS
4. When and if the Government elects, pursuant to clause 28

. 86
Production Sharing Contract Block 2B Ministry of Energy

] } MHre

Confidential Block 2B PSC

of the contract, to participate in petroleum operations in a participation
area, each entity constituting the contractor shall assign proportionately to
the Government a part of its interest in the development area so that the
rights, interest and obligations of the contractor and the Government in
such area shall be owned and borne as of the participation date in
undivided interests as follows:

Government............ (.....%) or such lesser amount as may
be elected in accordance with clause 28 of the Contract; .

Contractor............(....... %) or such greater amount as may
remain after the Government's election.

2. In the event a party shall transfer in whole or in part its
Participating interest pursuant to clause 35 of the Contract and Article 9 of
this Participation Agreement, the participating interest of the parties
therein shall be revised accordingly.

3, OPERATOR AND DUTIES OF OPERATOR
1. The operator shall be the party acting as operator on the
participation date and the operator shall have the rights and obligations of
a non-operator in respect of its participating interest.

2. The operator shall serve as operator until it resigns or is
removed pursuant to the provisions of this Article, or until it ceases to hold
a participating interest hereunder. In the event that an operator assigns
the whole of its participating interest hereunder to one of its affiliates, such
affiliate shall become operator hereunder in the former's place.

3. Upon the affirmative vote of all the non-operators, the
operator shall be removed as operator in case of any one of the following-

(a) Bankruptcy of the operator or its parent company;

(b) Assignment for the benefit of the operator's creditors;

(c) Appointment of a receiver or manager with respect to the
whole or any part of the property or assets of the operator;

(d) entitlement of any person other than an affiliate of the

: 87
Production Sharing Contract Block 2B Ministry of Energy

f ad BSN

Confidential Block 2B PSC

operator to appoint a majority of the members of the board of directors of
the operator by the reason of any act, default or neglect of the operator,

(e) Failure without justification by the operator to pay a sum
due to or in the name of the joint account for more than sixty (60) days;

(f) the operator's material breach of this Participation
Agreement which remains unremedied for more than thirty (30) days after
the operator is notified by non-operators of such breach; or

(g) Reduction in the operator's participating interest
TO... eee per cent (.......- %) or less.

4. An operator may at any time resign as operator by giving to
the other parties notice in writing of such resignation. Such resignation
shall be effective one hundred-eighty (180) days after the date of notice
thereof or on the date on which a successor operator appointed by the
parties (other than the operator) shall be ready and able to assume the
obligations of operator in accordance with all the provisions of this
Participation Agreement, whichever shall first occur.

5. Should an operator so resign or be removed, a successor
operator shall immediately be appointed by the operating committee. A
party having been removed as operator may not vote to succeed itself as
operator. Such appointment parties holding not less than the percentage
figure of the remaining participating interests set out in Article 4 (6). For
the purpose of this Article, operator includes any of its affiliates holding a
participating interest in this Participation Agreement.

6. Removal or resignation of an operator shall not in any way
affect its rights or obligations as non-operator party to this Agreement.
On the effective date of removal or resignation, the operator shall deliver
to the successor operator any and all funds, equipment, materials,
appurtenances, books, records, data, interpretations, information and
rights acquired by and in the custody of the operator for the joint account
of the parties (including available petroleum not delivered to the parties),
shall, with the successor or operator, prepare an inventory of joint
property, adjusting the joint account accordingly, and shall co-operate as
far as possible in effecting a smooth transfer of operating responsibilities.

7. An operator that is removed under Article 3 (3) (g) hereof may
charge to the joint account all reasonable and necessary expenditure

88
Production Sharing Contract Block 2B Ministry of Energy

; vl as

Confidential Block 2B PSC

incurred in demobilizing and repatriating personnel and equipment.

8. The operator shall have control of the petroleum operations
in the participation area and shall have exclusive custody of all materials;
equipment and other property acquired therefore, and shall perform the
duties under this Participation Agreement diligently and in accordance
with good international petroleum industry practice, and sound and
accepted engineering, management and accounting principles.

The operator shall not be liable to any non-operator for any
acts or omissions, claims, damages, losses or expenses, in connection
with or arising out of this Participation Agreement or the contract or
petroleum operations save those caused by gross negligence or wilful
misconduct of the operator.

9. The operator shall-
(a) Consult with non-operators and advise them of all matters

arising from the petroleum operations;
(b) Comply with the decisions of the operating committee;

(c) Keep the participating interests and all property acquired or
used free from liens, except for those authorized by Article 6 hereof; and

(d) Pay the costs of the petroleum operations under this
Participation Agreement promptly and make proper charges to non-
operators.

140. The operator shall submit a copy of an AFE to the non-
operators for each budget item of capital expenditure in the approved
participation-work programme and budget that costs more than
deceeeeeeeeeeeees U.S. dollars (U.S §............).

Where it is necessary to complete an expenditure in a budget

: 89
Production Sharing Contract Block 2B Ministry of Energy

| Was

i
|
|
|
i
|

Confidential Block 2B PSC

not included in an approved participation work programme, provided that
such expenditure shall not be for items previously rejected by the
operating committee. The operator shall report promptly that expenditure
to the non-operators and, if it is approved in accordance with Article 4 (6),
the operator may make further expenditure thereon or on other items not
exceeding U.S. dollars (U.S.$..... ) in that year.

The limits in this Article 3(10) may be changed from time to
time by the operating committee.

In the case of emergency, the operator may make such
immediate expenditure and take such immediate action as may seem
necessary for the protection of life or property or the prevention of
pollution and such emergency expenditure shall be reported promptly to

the parties by the operator.

11. Anon-operator may inspect the participation area, the
petroleum operations, and the books, records and other information of the

operator pertaining thereto.

The operator shall supply to a non-operator by telephone,
telefax, telegraph or telex, daily reports on drilling and such other reports
in writing normally provided by an operator to a non-operator in the
international petroleum industry, including but not limited to reports on well
tests and core-analysis, and copies of drilling logs, well surveys and
velocity surveys. The operator shall furnish any other information
reasonably requested by non-operator, if such information is readily

available.

12. The operator shall obtain and maintain all insurance
required by law and such other insurance as the operating committee may
from time to time determine, provided that, in respect of such other
insurance, any party may elect not to participate provided such party gives
notice to that effect to the operator. The cost of insurance in which all the
parties are participating shall be for the joint account and the cost of
insurance in which less than all the parties are participating shall be
charged to such parties individually. The operator shall, in respect of any

insurance-
(a) Promptly inform the parties participating therein when it is

90

Production Sharing Contract Block 2B Ministry of Energy

secneisaob ee nA

Confidential Block 2B PSC

taken out and supply them with copies of the relevant policies when the
same are issued;

(b) arrange for the parties participating therein, according to
their respective participating interests, to be named as co-insureds on the
relevant policies with waiver of subrogation in favour of the parties; and

(c) Duly file all claims and take all necessary and proper steps
to collect any proceeds and, if all the parties are participating therein,
credit them to the joint account or, if less than all the parties are
participating therein, credit them to the participating parties.

Subject as stipulated above, any of the parties may obtain
such insurance as it deems advisable for its own account at its own
expense provided such insurance is acceptable under the applicable law.

If the operator is unable to obtain such other insurance
required by the operating committee, it shall so advise the parties and
thereafter, it shall be discharged of its obligation to obtain such insurance.

The operator shall take all reasonable steps to ensure that all
contractors (including sub-contractors) performing work in respect of the
petroleum operations and the joint property obtain and maintain all
insurance required by the law and obtain from their insurers a waiver of
subrogation in favour of the parties.

43. The operator may prosecute, defend and settle claims and
litigations arising out of the petroleum operations and may compromise or
settle such claims or litigations which involve an amount not exceeding the
equivalent of one hundred thousand U.S. dollars (U.S. $100,000) without
the approval of the operating committee. Any claim or litigation involving
an amount in excess of the equivalent of one hundred thousand U.S.
dollars (U.S. $100,000) shall be reported promptly to the non-operators
and a non-operator shall have the right to be represented by its own
counsel at its expense in the compromise, settlement or defence of such
claims or litigation.

14. The operator shall fulfil the reporting obligations of the
Contractor as specified in the [Contract] unless otherwise stipulated in this
Participation Agreement and the Contract.

: 91
Production Sharing Contract Block 2B, Ministry of Energy

/ ww

Confidential Block 2B PSC

4. - OPERATING COMMITTEE AND WORK PROGRAMMES

4. The parties shall establish an operating committee to
supervise and control the petroleum operations. The operating committee
shall consist of one representative appointed by each of the Parties
provided always that more than one of the Parties may appoint the same
representative who shall represent them separately.

Each party shall, as soon as possible after the date of this
Participation Agreement, give notice to all the other parties of the name of
its representative and of an alternate on the operating committee. Such
representative may be replaced, from time to time, by like notice.
Representatives may bring to meetings of the operating committee such
advisers as they consider necessary. The representative of a Party or, in
the absence of the representative, his alternate, shall be deemed
authorized to represent and bind such party with respect to any matter
which is within the powers of the operating committee. The representative
of the party, which is the operator, shall be the chairman of the operating
committee and shall report the proceedings.

2. Except as otherwise provided in this Participation
Agreement the powers and duties of the operating committee shall
include-

(a) The consideration and determination of all matters relating
to general policies, procedures and methods of operation hereunder;

(b) The approval of any public announcement or statement
regarding this Participation Agreement or the petroleum operations;

(c) The consideration, revision and approval or disapproval, of
all proposed participation work programmes, budgets and AFE's prepared
and submitted to it pursuant to the provisions of this Participation
Agreement; ' :

(d) The determination of the timing and location of all wells
drilled under this Participation Agreement and any change in the use or
status of a well:

92
Production Sharing Contract Block 2B Ministry of Energy

Confidential Block 2B PSC

(e) the determination of whether the operator will represent the
parties regarding any matters or dealings with the Minister, any other
governmental authorities or third parties in so far as the same relate to the
petroleum operations, provided that there is reserved to each party the
unfettered right to deal with Minister or any other government authorities
in respect of matters relating to its own participating interest; and

(f) the consideration and, if so required, the determination of
any other matter relating to the petroleum operations which may otherwise
be designated under this Participation Agreement for reference to it.

3. The operator shall, when requested by a representative of
any party, call a meeting of the operating committee. The operator may
do so at any time to keep the parties informed on the petroleum
operations.

4. A request to call a meeting of the operating committee shall
state the purpose of that meeting and, except in an emergency, the
operator shall give the parties at least fifteen (15) days' written notice with
an agenda of the meeting, but where a meeting is called in an emergency,
the operator shall give as much notice thereof as possible by telephone,
telex or telegraph and except with the consent of all the parties, the
business of a meeting shall be only that for which it was called.

5. The operator may, instead of calling a meeting, submit
matters to the parties by written notice, upon which each party may vote
within the period prescribed in the notice which shall not be less than
three (3) days or more than fifteen (15) days from the date notice is
received. Failure of a party to vote within the above time limits shall be
deemed a negative vote.

6. Each party shall have a voting interest equal to its
participating interest. Unless otherwise provided in this Participation
Agreement, all decisions of the operating committee shall be made by the
affirmative vote of at least two (2) parties holding not less than ..........-. per
cent (.......%) of the participation interests.

7. The operator shall, at least four (4) months before the end
of each year, submit to the parties for approval a participation work
programme and budget, which shall contain details of the petroleum
operations to be carriéd out in the next year and allocation of funds

93
Production Sharing Contract Block 2B/ Ministry of Energy

|

Nr

Confidential Block 2B PSC

therefore including administrative overheads and third party expenditure,
in accordance with the accounting procedure attached to this Participation

Agreement as exhibit "A".

8. Unless unanimously agreed at least sixty (60) days prior to
the beginning of the year, the operator shall call a meeting of the
operating committee to discuss and approve a participation work
programme and budget for the ensuing year and such work programme
and budget shall be approved not later than thirty (30) days prior to the
commencement of such year and the decision of the operating committee
shall bind the parties. Upon approval of such work programme and
budget the operator is hereby authorized and obliged to proceed with it in
accordance with such approval. ;

9. Such approved participation work programme and budget
may be reviewed and revised from time to time by the operating
committee. Any party may in writing request a review of an approved
participation work programme or budget, or of a project within a
programme, if that project costs more than oo... U.S. dollars (U.S.
eee ), and the request shall state the objections of the party, which
shall be considered by the operating committee, who may amend the
participation work programme or budget.

5. - COST AND EXPENSES.
1. Except as otherwise specifically provided in the Contract

and this Participation Agreement, all costs and expenses incurred by the
operator in the conduct of operations hereunder shall be borne by the
parties in proportion to their respective Participating Interests set forth in
Article 2.

2. All costs and expenses incurred by the operator in the
conduct of petroleum operations hereunder shall be determined and
settled in accordance with internationally accepted accounting practice
consistent with the provisions of the Contract and its accounting
procedure as complemented by the provisions of exhibit "A" to this
Participation Agreement, and the operator shall keep its records of costs
and expenses in accordance therewith.

6. PAYMENTS TO OPERATOR
1. Anon-operator shall pay its share of an expenditure relating

: 94
Ministry of Energy

Production Sharing Contract Block wi
hH. \

Confidential Block 2B PSC

to the petroleum operations, within fifteen (15) days of receipt of the
account of the operator.

2. The operator may, upon twenty (20) days' written notice,
request a non-operator to advance a share of the estimated expenditure
for the following month, stipulating the due date of payment, provided
however that such due date of payment shall not be before the first
banking day of that month and the operator shall include with such notice
an estimate of the cash calls for the next three (3) months. The operator's
estimate of expenditure shall not exceed the approved year's budget. The
operator may, at any time upon fifteen (15) days’ written notice, request
additional advances to cover unforeseen expenditure.

3. Cash requirements shall be specified by the operator in the
currencies required for the petroleum operations and the non-operators
shall advance their shares in the currencies so specified.

4. \f any non-operator's advances for a given month exceed its
share of cash disbursements for the same month, the next succeeding
cash advance, after such determination, shall be reduced accordingly.

However, non-operator(s) may request that excess advances be
refunded. The operator shall make such refund within fifteen (15) days
after date of such notice.

5. Where a party is in default of payment, the operator and the
non-defaulting parties shall have, as security for amounts due hereunder
from a defaulting non-operator, a lien on the participating interest share,
the interest in material and equipment acquired for the petroleum
operations and upon the proceeds from the sale of petroleum, of that non-
operator, and a non-operator shall have for amounts due hereunder, a
similar lien on the same interests and property of the operator.

6. A lien may be exercised by a non-defaulting party by
collecting the amount due from a purchaser of petroleum and the
statement of the operator of the amount due shall be proof thereof.

7. A late payment shall attract interest at LIBOR
plus.............55 per cent (......%) OF......- per cent (....... %), whichever is the
greater, compounded monthly and calculated from the due date of
payment. A payment not received within seventy-two (72) hours of the

95

Mas

Production Sharing Contract mn /. Ministry of Energy

/

Confidential Block 2B PSC

due date shall accrue interest from the due date and the non-paying party
shall be deemed to be in default from the due date of the payment.

8. A party which remains in default for five (5) days shall have
no right to vote at any operating committee meeting held during the period
of the default but shall be bound by all decisions of the operating
committee made during such period, and the defaulting party's
participating interest shall be deemed to be vested pro-rata in the non-
defaulting parties for voting purpose during the continuation of the default.

9. Where a party fails to pay an amount required to be paid
hereunder, and remains in default for ninety (90) days, the participating
interest share of the defaulting party may be declared forfeit by the non-
defaulting parties, unless the amount due is an advance and the
defaulting party provides an irrevocable letter of credit or other security,
acceptable to the operator, for the amount due.

40. When the participating interest share of a defaulting party
is declared forfeit, the operator shall give notice thereof to all the parties,
and that share shall vest rateably, unless otherwise agreed, in the non-
defaulting parties without payment of compensation and the defaulting
party shall at its sole expense take all steps necessary to vest that share
accordingly, and the defaulting party hereby appoints the operator to act
as its attorney to execute any and all documents required to effect such
transfer. Notwithstanding the transfer of a defaulting party's participating
interest share in accordance with the foregoing, the defaulting party shall
remain liable for its proportionate share of the commitments incurred
before its rights lapsed.

41. Where a party is in default of payment, the remaining
parties shall advance the operator on demand a share of that payment, in
proportion to the participating interests of those parties. Any payments
received from a defaulting party shall be credited to the accounts of the
non-defaulting parties who advanced funds on behalf of the defaulting

party.
7. - MATERIAL AND EQUIPMENT

1. All material and equipment acquired by the operator for petroleum
operations hereunder shall be owned by the parties in undivided shares in

96
Production Sharing Contract Block 2B Ministry of Energy

{ aa Ny
Confidential Block 2B PSC

the proportion of their respective participating interests.

2. Except as may be otherwise approved by the operating
committee, the operator shall purchase for the joint account of the parties
only such material and equipment as are reasonably required in the
conduct of operation provided for in approved participation work
programmes or revisions thereof, the operator shall not stockpile material
or equipment for future use without the approval of the operating
committee.

prevailing market price in the area, material or equipment which the
operator has declared to be surplus and which the operator intends to
dispose of on the open market.

4. Subject to the provision of clause 12 of the Contract, upon
termination of this Participation Agreement the operator shall salvage for
the jointly-owned material and equipment which can reasonably be
salvaged, to be disposed of as provided in Article 7 (3) hereof.

8. - RELATIONSHIP OF THE PARTIES AND TAX PROVISIONS

4. The parties declare that it is not their intention by entering
into this Participation Agreement to create or be considered as a
partnership or any other similar entity.

2. Each party shall be responsible for and shall pay its own
taxes to the Kenyan authorities on its operations hereunder.
3. It is recognized that a party hereunder may be
subject to the laws of its place of incorporation in addition to the laws of

97
Production Sharing Contract Block 2B, Ministry of Energy

; / Yas
a
E

Confidential : Block 2B PSC

Kenya. For United States Federal income tax purposes, each of the
parties hereto which is subject to United States Income Tax laws ("U.S.
Party") hereby elects to be excluded from the application of all of the
provisions of Sub-chapter "K", chapter 1, Sub-title "A", of the United
States Internal Revenue Code of 1954, as permitted and authorized by
Section 761 of that Code and the regulations promulgated there under.
Should there be any requirement that each U.S. Party evidence this
election, each U.S. Party agrees to execute such documents and furnish
such other evidence as may be required by the United States Federal
Internal Revenue Service. Upon the request of any U.S. Party, the
Operator shall provide data necessary for filing United States tax returns.

9. - SURRENDERS AND TRANSFERS ;

1. Any party desiring that all of the participation area be
surrendered voluntarily shall notify the other parties in writing accordingly,
specifying its reasons thereof, and thereafter:

(a) Each party shall within thirty (30) days after receipt of the
notice inform the other parties in like manner whether it concurs in or
opposes the proposed surrender;

(b) If all the parties concur in the proposed surrender, the
participation area shall be surrendered as soon as possible under the
Contract; '

(c) If one or more of the parties shall oppose the proposed
surrender, the party or parties desiring to surrender shall, upon request by
the opposing parties, transfer and convey without warranty of title-free and
clear of all liens, charges and encumbrances and without right to
compensation, all of its or their interest(s) in the participation area and
material left thereon to said opposing party or parties, each in the
proportion that its or their participating interest(s) hereunder bear to the
sum of the participating interests of all the opposing parties, or as
otherwise agreed by the opposing parties. The transferring party or
parties shall bear-

(i) Its or their participating interest share(s) of costs,
expenses and liabilities incurred hereunder which are attributable to the
participation area for the period prior to the effective date of such transfer

of interest;

: 98
Production Sharing Contract Block 2B Ministry of Energy

4 a)

Confidential Block 2B PSC

. (ji) Its or their participation interest share(s) of all
costs and expenses incurred by the operator after such date under any
contracts entered into by the operator in execution of a participation work
programme theretofore approved by the operating committee; and

(iii) Its or their participating interest share(s) of any
accrued obligations under the contract which are not included rights or
other obligations in connection therewith.

(d) A transfer under paragraph (c) above shall be effective as
among the parties thirty (30) days after the opposing parties' receipt of the
transferring party's first mentioned notice proposing surrender. Thereafter
until such transfer has received whatever approvals may be necessary
under the provisions of the Contract or applicable law, the transferring
Party or parties shall hold at most legal, but not equitable, title to the
interest (s) transferred for the benefit of the opposing party or parties. The
transferring party or parties receiving the interest(s) transferred shall
execute and deliver such documents and do such other acts as may be
necessary to give legal effect to such transfer, to obtain all approvals.
thereof as may be required from the Minister, and otherwise to effectuate

the purpose of this paragraph.

(e) Notwithstanding the foregoing, if the operating committee
determines that .............+ per cent ( %) or more of the estimated,
discovered and recoverable reserves under the participation area have
been produced, no party shall be allowed to surrender or required to
transfer interest in this Participation Agreement and the Contract without
the unanimous consent of all parties.

2. No transfer of any interest under this Participation
Agreement and the Contract shall be made by any party otherwise than in
respect of an undivided interest in all or part of its participating interest in
this participation Agreement and the Contract, and in accordance with the
following provisions of this Article 9.

3. If any party shall receive a bona fide offer for the purchase
of all or a portion of an offeree party's participation interest in this
Participation Agreement and the participation area which the offeree party
is willing to accept, the offeree party shall give notice thereof in writing to
the other parties:

: . 99
Production Sharing Contract Block 2B Ministry of Energy

| ~/ wy

Confidential Block 2B PSC

(a) Such notice shall set forth the identity of the offeror, the
terms and conditions (including monetary and other considerations)
offered in good faith, and all other relevant particulars.

(b) For a period of thirty (30) days next following the receipt of
such notice, the other parties shall have an option to purchase the entire
interest proposed to be sold on the same terms offered by the offeror, as
set forth in the respective offer.

(c) If more than one of the parties should exercise its right to
purchase said interest, each shall have the right to acquire such interest in
the proportion that the Participating Interest hereunder of such party bears
to the sum of the Participating interests of all the parties exercising such
right except as they may otherwise agree.

(d) If within such a period of thirty (30) days, none of the other
parties shall exercise its rights to purchase said interest, the sale to said
offeror may be made under the terms and conditions set forth in the notice
given; provided that the sale shall be consummated within six (6) months
from the date of such notice and that the sale and any transfer shall be in
accordance with the Contract and applicable law.

(e) For the purpose of this paragraph, an offer to purchase
shall also include an acceptance of an entity's offer to sell.

4. The limitations of Article 9 (3) shall not apply to transfer of a
participating interest by a party to an affiliate of such party, or by the
Contractor to an acceptable assignee as defined in the Contract, or by the
Government to an appointee, or from an appointee to another appointee,
nor shall they apply to a transfer of a participating interest effected as a
result of merger, consolidation, re-organization or sale of capital stock of

the parent company of a Party.

5. Every transfer of a participating interest in the participation
area shall be made expressly subject to this Participation Agreement and
shall include a corresponding interest in jointly acquired equipment and
facilities. No transfer of an interest hereunder shall be effective unless
made by an instrument in writing duly executed by the parties thereto in
accordance with applicable law, and until the same has received all
consents required under this Participation Agreement and the Contract. A

100
Production Sharing Contract a) Ministry of Energy

You \

1

Confidential Block 2B PSC

transfer shall provide that the transferor remains liable for obligations
incurred before the date of transfer and such obligations shall in addition
become the obligations of the transferee. Where after the transfer, the
transferee or transferor owns a participating interest of less than five per
cent (5%), they shall be jointly represented.

6. A transfer other than to an affiliate on an appointee shall be
of sufficient financial standing to meet its participating interest share of its
obligations under the Contract and this Participation Agreement. In the
event of a transfer of a participating interest to an affiliate of a party the
transferor party shall remain responsible for the full performance by the
affiliate of the obligations undertaken by said party under this Participation
Agreement and the Contract, and if such affiliate ceases to be an affiliate,
the participating interest shall be transferred back to the party.

7. In this Article, transfer means a transfer, assignment, sale
or other disposal of the interest of a party.

10. DISPOSAL OF PRODUCTION

1. Each party shall separately own, take in kind and dispose of
its participating interest share of that portion of the petroleum produced
and saved from the participation area to which the Contractor is entitled
under clause 27 of the Contract.

2. Within six (6) months following the signing of this
Participation Agreement, the parties shall, in accordance with the
provisions of the Contract and in light of the gathering and transportation
facilities available under the adopted development plan, in good faith
establish a set of rules governing the scheduling, lifting and other
necessary provisions for the crude oil offtakes of the parties, consistent
with good international petroleum industry practice, which shall provide,
among other things, such detailed terms and procedures as required for-

(a) Short-term production forecasts;
(b) Nomination and calculation of entitlements;

(c) Scheduling of deliveries;

101
Production Sharing Contract Block 2B Ministry of Energy

tui SME A MASS ESS

Confidential Block 2B PSC

(d) Lifting tolerances,

(e) Under lift, over lift and make-up provisions;

(f) Passage of title and risk;

(g) Penalties assessable to the Parties which cause shut-in or
reductions of production; and

(h) Other related matters.

Whatever is mutually agreed by the Parties shall be deemed
to form part of this Participation Agreement. :

The above terms and procedures shall apply separately to
each grade of crude oil that is segregated and separately stored for off

take.

3. The Government may request from time to time that the
Contractor purchase all or part of the Government's participating interest
share of crude oil. The Contractor shall use its best efforts to comply with
this request but in the event that the Contractor is not able to take such
crude oil, then the Contractor will assist the Government in good faith to
market such crude oil at the best price, terms and conditions available in
the international market for the sale of such crude oil.

4. In the event of production of associated natural gas or of
any discovery of natural gas, the parties shall agree upon appropriate
procedures for disposal of any natural gas available under this
Participation Agreement and the Contract.

11. SOLE RISK OPERATIONS

4. Any party may undertake petroleum operations at sole risk
(hereinafter referred to as "gole risk project") ina participation area,
subject to the provisions of this Article.

2. The following types of sole risk project may be proposed-

(a) the drilling of a well or the deepening, side-tracking,

102

Production Sharing Contract m/s Ministry of Energy

aN)

Confidential Block 2B PSC

completing, plugging back, testing or reworking of an existing well drilled
for the joint account of the parties, in order to test a formation in which no
jointly-owned well has been completed as a well producing or capable of

producing petroleum;

(b) The installation of production and transportation facilities.

3. The conduct of a project in a development area may not be
the subject of a sole risk notice under this Article until after it has been
proposed in complete form to the operating committee for consideration
pursuant to Article 4 hereof and has not been approved within the period

therein provided.

In the event that such project fails to obtain the requisite
approval of the operating committee, then any party may serve notice on
the other parties of its intention to carry out that project at sole risk. The
other parties may give counter-notice that they wish to participate in the
project within sixty (60) days after receipt thereof but, where a drilling tig is
on the location and has not been released, the period is reduced to
seventy-two (72) hours after receipt thereof. The periods set forth in this
Article 11 (3) shall be extended for any period of time mutually agreed by
the parties as necessary or desirable for acquiring or developing
additional information on the sole risk project.

4. If all the other parties elect to participate in the project
identified in the proposing party's notice within the period thereof provided,
such project is considered as being approved by the operating committee
and the provisions of Article 4 (8) of this Participation Agreement shall

apply.

5. In the event that less than all the parties elect to participate
in the project, the parties which elected to participate (hereafter referred to
as "sole risk parties") shall be entitled to have the sole risk project carried

out.

The interest of each sole risk party in a sole risk project shall
be in proportion to its participation interest in this Participation Agreement,
or in such other proportion as the sole risk parties may agree. Any sole
risk project shall be carried out at the sole risk, cost and expense of the
sole risk parties in the proportion of their respective interests.

Production Sharing Contract Block 2B Ministry of Energy

1 oo/ Thy

A
|
|

msc cane st ROTORS SENECA
rascam 2s ere SC At

Confidential Block 2B PSC

6. A sole risk project shall be carried out by the operator on
behalf of the sole risk parties under the provisions of this participation
agreement. No sole risk project may be commenced after one hundred
and eighty (180) days following the expiration of the notice period
prescribed in Article 11 (3), but the operator shall commence work as
promptly as reasonably possible if the notice period of seventy two (72)
hours, set forth in Article 11 (3), applies. The operator shall complete the
sole risk project with due diligence provided that it does not jeopardize,
hinder or unreasonably interfere with petroleum operations carried out
under the Contract and adopted by the operating committee pursuant to
Article 4 of this Participation Agreement.

The sole risk parties may use for the sole risk project any
production, handling, processing and/or transporting facilities, which are
joint property, subject to a determination by the operating committee as to
usage fees, availability of capacity and production compatibility.

7. In connection with any sole risk project-

(a) the sole risk project will be carried out under the overall
supervision and control of the sole risk parties in lieu of the operating
committee;

(b) the computation of costs and expenses of the sole risk
project incurred by the sole risk parties shall be made in accordance with
the principles set out in exhibit"A” attached hereto;

(c) the operator carrying out the sole risk project shall maintain
separate books, records and accounts (including bank accounts) for the
sole risk project which shall be subject to the same right of examination

and audit by the sole risk parties;

(d) the costs and expenses of the sole risk project shall not be
reflected in the statements and billing rendered by the operator for
petroleum operations under the Participation Agreement, and

(e) if the operator is carrying out a sole risk project on behalf
he operator shall be entitled to request the sole

of the sole risk parties, t
risk parties in connection with the sole risk project to advance their share

of the estimated expenditure and shall not use joint account funds or be

104

Production Sharing Contract mW Ministry of Energy

A road

2 dete ee SRS eS Aa RES SEONAE
. a SR eS tS TAS REED

Confidential Block 2B PSC

required to use its own funds for the purpose of paying the costs and
expenses of the sole risk project; furthermore the operator shall not be
obliged to commence or, having commenced, to continue the sole risk
project unless and until relevant advances have been received from the

sole risk parties.

8. The sole risk parties shall indemnify and hold harmless the
other parties against all actions, claims, demands and proceedings
whatsoever brought by any third party arising out of or in connection with
the sole risk project and shall further indemnify the other parties against
all damages, costs, losses and expenses whatsoever directly or indirectly
caused to or incurred by them as a result of anything done or omitted to
be done in the course of carrying out such sole risk project.

9. Subject to the provision of Article 11 (10) below, the sole
risk project, including data and information, is wholly owned by the sole
risk parties in accordance with the provisions of the Contract, but the sole
risk parties shall keep the other parties informed about the project.

In the event that such project results in an increase of
production of petroleum from the participation area, the portion of such
increase, which is available to the Contractor, shall be owned solely by the
sole risk parties. Each of them shall have the right and obligation to take
in kind, and separately dispose of its proportional share of supplementary
petroleum production.

10. Any party or parties which are not participating in the sole
risk project may, by giving thirty (30) days' notice to the sole risk parties,
become participants in such project, at any time after the sole risk parties
have recovered from the supplementary petroleum production the
following sums of money to which they are entitled on the project:

In the case of a project under Article 11 (2) (a) hereof........ per
cent (........ %) of the Sole Risk cost of such project, plus one hundred per
cent (100%) of the cost of operating such well incurred by the Sole Risk

Parties.

In the case of a project under Article 11 (2) (b)
hereof.......... per cent (....... %) of the Sole Risk cost of such project, plus
one hundred per cent (100%) of the cost of operating such facilities.

Production Sharing Contract aw) Ministry of Energy

Confidential Block 2B PSC

The value of the supplementary production to which a Sole
Risk Party is entitled shall be the market value in sales at arm's length,
determined in accordance with clause 26 of the Contract.

From and after the election of any party or parties to become
participants in such project, all relevant wells, facilities, equipment and
other property appurtenant thereto shall be owned jointly by the
participating parties and each of the participating parties shall be entitled
to receive its proportional share of the supplementary petroleum
production.

12. CONFIDENTIALITY

1. All information related to the petroleum operations shall be
confidential and shall not be disclosed to a person other than a party
except to-

(a) an affiliate;

(b) the Government and other public authorities to the extent
necessary for the purpose of any applicable law;

(c) a stock exchange to which a party is obliged to make
disclosure;

(d) contractors, consultants, legal counsels or arbitrators of a
Party, where disclosure is essential;

(e) a bona fide prospective purchaser of an interest of a Party
in the Contract, but that purchaser shall undertake to treat that information
as confidential;

(f) a lender, where disclosure is essential; or

(g) a person to whom disclosure has been agreed by the
Parties.

2. A party making a disclosure to a person described in
paragraph (1) (e) or (f) shall give ten (10) days' written notice thereof to
the other parties.

3. The parties shall consult with each other prior to the release
of any public statement or press release, and except to the extent

: 106
Production Sharing Contract Block 2B Ministry of Energy

Vv Cw
Confidential Block 2B PSC

required by law, rule or regulation of any government authority or stock
exchange, no party shall make any public statement or press release
without the approval of all the other parties, which shall not be
unreasonably withheld. The operator shall utilize its best efforts to co-
ordinate all such public statements to the end that all Parties may effect

simultaneous press releases.
4. The obligations of the parties under this Article 12 are

continuing obligations and any party ceasing to be a party to this
Agreement shall remain bound by this Article until this Agreement is no
longer in force between any remaining parties and the Contract has
expired.

13. LIABILITY

1. The parties shall be severally liable in accordance with their
respective participating interest to third parties.

2. Where the Government has nominated an Appointee, as
defined in clause 28 (1) of the Contract, and the appointee defaults the
Government shail be liable.

3. If because of the operation of the joint and several liability
provisions contained in the Contract, any one of the Parties hereto shall
be required to pay in full to the Government or any other party, any sum
which, if the liability were several, would be required separately from each
of the Parties or from one other party only, then the Party (ies) shall notify
forthwith and request immediate payment of the Party’s (ies')
proportionate share according to its Participating interest. If within ten
(10) days from receipt of said notice, the other Party (ies) shall fail to
make payment as provided above such Party (ies) shall be in default and
the provisions of Article 6 above shall apply, this being without prejudice to
any other legal remedies available to the non-defaulting Party (ies) against

the defaulting Party (ies).
14. GOVERNING LAW

This Participation Agreement shall be governed by and be
construed in accordance with the laws of Kenya.

15. ARBITRATION

107
Production Sharing Contract Block 2B Ministry of Energy

i
3
i
:
i
:
‘
|
|
|
|
:
8

Confidential Block 2B PSC

A dispute under this Participation Agreement shall be referred
to arbitration in accordance with clause 41 of the Contract.

16. FORCE MAJEURE

4. In this Article 16, , “Force Majeure” shall include Acts of
God, unavoidable accidents, acts of war or conditions attributable to or
arising out of war (declared or undeclared), laws, rules, regulations, and
orders by any government or governmental agency strikes, lockouts, or
other labour or political disturbances, insurrections, riots, and other civil
disturbances, hostile acts of hostile forces constituting direct and serious
threat to life and property, and all other matters or events of a like or
comparable nature beyond the control of the Party concerned, other than
rig availability which prevents any of them from performing their
obligations under this Participation Agreement.

2. In this clause, “Force Majeure” means an occurrence
beyond the reasonable control of the Minister or the Government or the
contractor which prevents any of them from performing their obligation
under this contract

3. Where a party is prevented from performing an obligation
under this Participation Agreement by force majeure, that party shall give
written notice to the other Parties, and the obligation of the affected Party
shall be suspended for the period of the force majeure.

4. The affected party shall promptly notify the other parties
when the period of force majeure terminates.

5. No Party may claim force majeure as a reason for the
failure to timely pay any monies pursuant to this Participation Agreement.

6. Where any Party disputes the existence of force majeure,
that dispute may be referred to arbitration as provided in clause 44 of the

Contract.

108
Production Sharing Contract Block 2B Ministry of Energy

enna user

Confidential Block 2B PSC

17. NOTICES

4. All notices and other communications provided for in this
Participation Agreement shall be made in writing and shall be delivered by
hand or sent by registered airmail, as appropriate, return receipt
requested, or by telegram or telex (with confirmation by mail) to the
Parties at the following addresses:

To the Government:

Ministry of Energy: FAO Hon. Minister of Energy
Nyayo House

Kenyatta Avenue

P O Box 30582.00100

Nairobi, Kenya

Tel 00254 20 310 112

Fax 00254 20 228 314

To the Contractor:

FAO Mike Devji, President, C.E.O
Lion Petroleum Inc;

400-595 Burrard Street

Vancouver British Columbia,
CANADA V6E 3X2

Tel. 604-684-4601, Fax 604-715-4650

2. Notices given by registered airmail shall be deemed
received on the date shown on the return receipt. Notices given by
telegram or telex shall be presumed received on the working day at the
place of receipt following the time of transmission.

3. Any party may at any time and from time to time change its
authorized representative or its address herein on giving the other Parties
ten (10) days notice in writing to such effect.

18. TERM

1. This Participation Agreement shall come into force on the
participation date and shall remain in force until-

. 109
Production Sharing Contract Block 2B Ministry of Energy

4 WW

a
|
i
|
|
|
i
|
|
:
|
i

Confidential Block 2B PSC

(a) It is terminated by the written consent of all the parties;
(b) All the Participating interests are vested in one Party; or
(c) The expiration or termination of the Contract.

2. Before this Participation Agreement is terminated, there
shall be a final accounting and settlement of the Joint Account.

19. FINAL PROVISIONS

4. Headings are inserted in this Participation Agreement for
convenience and shall not affect the construction for interpretation hereof.

2. This Participation Agreement shall not be amended,
modified or supplemented except by an instrument in writing signed by the

parties.

3. Subject to the provisions hereof, this Participation
Agreement is binding upon and shall apply to the successors and
assignees of the parties hereto and each of them respectively.

IN WITNESS WHEREOF, the Parties hereto have signed this
Participation Agreement on the day and year first above written.

EXHIBIT "A"
ACCOUNTING PROCEDURE
Attached to and made a part of the Participation Agreement.
TABLE OF CONTENTS
Section 1 - General Provisions
1.1 - Interpretation
1.2 - Statements, billings and adjustments

110

Production Sharing Contract Block 2B Ministry of Energy

Confidential Block 2B PSC

1.3 - Advances and payments | |
|

1.4— Audits

SECTION 1 |
GENERAL PROVISIONS

The purpose of this accounting procedure is to establish |
equitable methods for determining charges and credits applicable to i
operations under the Agreement.

It is the intent of the Parties that no Party shall lose or profit by
reason of its duties and responsibilities as either operator or as non-
operator and that no duplicate charges to the joint account for the same \
work shall be made. 4

The parties agree that if any procedure established herein i
proves unfair or inequitable to any party, the parties shall meet and in |
good faith endeavour to agree on the changes necessary to correct that \
unfairness or inequity...

4.1, - INTERPRETATION
1.1.1. In this Exhibit-

(i) "The Agreement" means the Participation Agreement,
of which this Exhibit forms part,

(ji)"the Contract" means the production sharing contract
to which the Agreement is attached

(iii) Words and expressions defined in the Agreement,
the Contract and its appendices have the meanings therein ascribed to
them. ‘

1.1.2. In the event of any conflict between the provisions of the
Agreement and this exhibit, the provisions of the Agreement shall prevail.

111
Production Sharing Contract Block 2B Ministry of Energy

oy/

May
Confidential Block 2B PSC

1.1.3. By mutual agreement between the parties, this
accounting procedure attached to the Agreement may be revised from
time to time by an instrument in writing signed by the parties.

1.2. - STATEMENTS, BILLINGS AND ADJUSTMENTS

1.2.1. The operator shall maintain financial accounts
necessary to record in reasonable details the transactions relating to
petroleum operations under the Agreement which shall be prepared in
accordance with generally accepted standards of the international
petroleum industry. The operator shall upon request by the Party furnish
a description of its accounting classifications.

4.2.2. Each party to the Agreement is responsible for
preparing its own accounting and tax reports and paying of its own tax
obligations to meet Kenyan requirements. The operator shall furnish the
non-operator(s) with all reports, statements, billings and accounting
documents necessary to maintain their own accounting records.

4.2.3. The operator shall bill the non-operator(s) on or before
the last day of each month for their proportionate share of expenditure for
the preceding month. Such billings shall be accompanied by statements
of all charges and credits to the joint account, summarized in reasonable
detail by appropriate accounting classifications indicative of the nature
thereof, except that items of controllable material and unusual charges
and credits shall be detailed. .

4.2.4. The operator shall, upon request by non-operator(s)
furnish a description of such accounting classifications.

4.2.5. Amounts included in the billings shall be expressed in
the currency in which the operator's records are maintained. In the
conversion of currencies when accounting for advances or payments in
different currencies as’ provided for in sub-section 1.3., or any other
currency transactions affecting operations under the Agreement, it is the
intent that none of the parties shall experience an exchange gain or loss
at the expense of, or to the benefit of, the other Parties. It is agreed that
any loss or gain to the joint account resulting from the exchange of
currency required for operations under the Agreement or from the

112
Production Sharing Contract Block 2B Ministry of Energy

Confidential Block 2B PSC

translations required, shall be charged or credited to the joint account.
The operator shall furnish the parties with a description of the procedure
applied by the operator to accomplish said translation or exchange of
currencies and provide currency exchange data sufficient to enable non-
operator(s) to translate the billings to the currency of the non-operator(s)

accounts.

4.2.6. Payment of billings by non-operator(s) shall not
prejudice the right of any non-operator(s) to protest or question the
correctness thereof; however, all bills and statements rendered to non-
operator(s) by the operator during any year shall conclusively be
presumed to be true and correct after twenty-four (24) months following
the end of any such year, unless within the said twenty-four (24) month
period a non-operator takes written exception thereto and makes claim on
the operator shall be made unless it is made within the same prescribed
period. The provisions of this Sub-section shall not prevent adjustment
resulting from a physical inventory or the joint property or from a third

party claim.
4.3. - ADVANCES AND PAYMENT

1.3.1. If operator so requests, non-operator(s) shall advance
to the operator the non-operator(s)’ share of estimated cash requirements
for the succeeding month's operation in accordance with Article 6 of the
Agreement. Operator shall make written request for the advance to non-
operator(s) at least twenty (20) days prior to the first banking day of such
succeeding month. The advance shall not be due and payable before the
first banking day of the month for which the advance is requested. The
request shall set out the funds in the currencies to be expended as
estimated by the operator to be required. The non-operator(s) shall on or
before the due date make corresponding advances in the currencies
requested by depositing such funds to operator's account at a bank as
may be from time to time designated by the operator.

1.3.2. Should the operator be requested to pay any large
sums of money for operations under the Agreement, which were
unforeseen at the time of providing the non-operator(s) with said monthly
estimates of its requirements, the operator may make a written request of
the non-operator(s) for special advances covering the non-operators'
share of such payments. Non-operator(s) shall advance to operator their

113

Production Sharing Contract Block 2B Ministry of Energy

A

Confidential Block 2B PSC

share of such advances within fifteen (15) days after date of such notice.

1.3.3. If non-operators' advances exceed their share of actual
expenditure, the next succeeding cash advance, after such determination,
shall be reduced accordingly. However, non-operator(s) may request that
excess advances be refunded. The operator shall make such refund with
fifteen (15) days after the date of such notice.

1.3.4. If non-operators' advances are less than their share of
actual expenditure, the deficiency shall, at operator's option, be added to
subsequent cash advance requirements or be paid by non-operators
within fifteen (15) days following operator's billing to non-operator(s) of
such deficiency.

1.3.5. If the operator does not request non-operator(s) as
provided in sub-part 1.3.1., to advance their share of estimated cash
requirements, non-operator(s) shall pay their share of actual expenditure
within fifteen (15) days following date of operator's billing.

1.3.6. Payments of advances or billings shall be made on or
before the due date; and if not so paid, the unpaid balance shall be
treated as provided under Article 6 of the Agreement.

1.4. - AUDITS
1.4.1. A non-operator, upon at least thirty (30) days' advance

written notice to the operator and other non-operator(s), shall have the
right at its sole expenses to audit the joint account and related records for
any year or portion thereof within the twenty-four (24) month period
following the end of such year; however, the conducting of an audit shall
not extend the time for the taking of written exception to and the
adjustment of accounts as provided for in sub-part 1.2.5. The operator
shall make every reasonable effort to co-operate with the non-operators,
and the non-operators shall make every reasonable effort to conduct
audits in a manner which will result in a minimum of inconvenience to the

operator.

1.4.2. All adjustments resulting from an audit agreed between
the operator and the non-operator conducting the audit shall be rectified
promptly in the joint account by the operator and reported to the other
non-operator. Any unresolved dispute arising in connection with an audit

114
Production Sharing Contract Block 2B Ministry of Energy

/

Confidential Block 2B PSC

shall be referred to arbitration in accordance with Article 15 of the
Agreement. ‘

1.4.3. Except as otherwise provided in the Contract, the cost
of any audit or verification of the joint account that is for the benefit of all
parties shall be chargeable to the joint account if the parties mutually
agree.

SECTION 2
CHARGEABLE COSTS, EXPENDITURE AND CREDITS

The operator shall charge the joint account for all those costs
and expenditure necessary to conduct petroleum operations under the
agreement pursuant to the provisions of sub-parts 2.12. inclusive of
appendix "B" to the Contract.

The operator shall credit the joint account for all the
proceeds resulting from petroleum operations under the Agreement
pursuant to the provisions of sub-part 2.31. of Appendix "B" to the
Contract.

115
Production Sharing Contract Block 2B Ministry of Energy

oe/

|
|
|
|
|

